Exhibit 10.4

Execution Version

STOCKHOLDERS AGREEMENT

by and among

BRISTOW GROUP INC.

and

THE OTHER PARTIES TO THIS AGREEMENT

October 31, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I Definitions

     1  

Section 1.1

   Definitions      1  

Section 1.2

   Other Definitional and Interpretive Matters      12  

Article II Management of the Company and Certain Activities

     12  

Section 2.1

   Board      12  

Section 2.2

   Actions Requiring Consent      21  

Article III Information and Access

     23  

Section 3.1

   Information and Access Rights      23  

Article IV Transfers

     26  

Section 4.1

   Rights and Obligations of Transferees      26  

Section 4.2

   Transferability      26  

Section 4.3

   Restrictions on Transfer      26  

Section 4.4

   Transfers Not in Compliance      28  

Section 4.5

   Transfer of Voting Rights      28  

Section 4.6

   Tag-Along Right      29  

Section 4.7

   Drag-Along Right      31  

Article V Preemptive Rights

     34  

Section 5.1

   Preemptive Rights      34  

Article VI Corporate Opportunities

     37  

Section 6.1

   Corporate Opportunities      37  

Article VII Miscellaneous

     38  

Section 7.1

   Notices      38  

Section 7.2

   Governing Law      39  

Section 7.3

   Submission to Jurisdiction      39  

Section 7.4

   Waiver of Jury Trial      39  

Section 7.5

   Successors and Assigns      39  

Section 7.6

   Counterparts      39  

Section 7.7

   Severability      40  

Section 7.8

   Specific Performance      40  

Section 7.9

   No Waivers; Amendments      40  

Section 7.10

   Non-Recourse      41  

Section 7.11

   Action by Holders      41  

Section 7.12

   Further Assurances      42  

Section 7.13

   Entire Agreement      42  

Section 7.14

   Independent Agreement by the Holders      42  

Section 7.15

   No Third-Party Beneficiaries      42  

Section 7.16

   Holder Acknowledgment      42  

Section 7.17

   Expense Reimbursement      43  

 

i



--------------------------------------------------------------------------------

Schedules

Schedule I – List of Holders

Schedule II – Company Competitors

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

THIS STOCKHOLDERS AGREEMENT (this “Agreement”), dated effective as of
October 31, 2019 (the “Effective Date”), is entered into by and among Bristow
Group Inc., a Delaware corporation (the “Company”), each of the Persons listed
on Schedule I hereto and executing and delivering a signature page hereto and
each other Person who after the date hereof acquires Equity Securities of the
Company and agrees to become a party to, and bound by, this Agreement by
executing an Assignment and Assumption Agreement (each, a “Holder”, and
collectively, the “Holders”).

RECITALS

WHEREAS, in connection with a reorganization and recapitalization of Company and
its Debtor Affiliates under the Bankruptcy Code (the “Restructuring”), the
Company (including its Debtor Affiliates, as applicable) entered into each of
(i) the Plan (as hereinafter defined) and (ii) that certain Backstop Commitment
Agreement, dated as of July 24, 2019, providing for the issuance of certain
Equity Interests of the Company, including by virtue of the Rights Offerings (as
defined in the Plan);

WHEREAS, pursuant to the Restructuring, the Company has adopted each of (i) the
Certificate of Incorporation (including the Series A Certificate of Designations
attached thereto) and (ii) the Bylaws;

WHEREAS, the Company and the Holders party hereto wish to provide for certain
matters relating to the management and administration of the affairs of the
Company on the terms and conditions set forth herein; and

NOW THEREFORE, pursuant to, and in consideration of the obligations of the
Company and the Holders under the Plan, the premises, mutual covenants and
agreements hereinafter contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows effective as of the Effective Date:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

(a) As used herein, the following terms have the following meanings:

“Act of Bankruptcy” means, with respect to any Person, the occurrence of any of
the following events, conditions or circumstances: (a) such Person files a
voluntary petition in bankruptcy or files any petition or consent seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under the Bankruptcy Code or any present or future
applicable federal, state or other statute or law relating to bankruptcy,
insolvency, reorganization or other relief for debtors, or seeks or consents to,
or acquiesces in, the appointment of any trustee, receiver, conservator or
liquidator of such Person or of all or any substantial part of its properties
(the term “acquiesce,” as used in this definition, includes the failure to file
a petition or motion to vacate or discharge any order, judgment or decree within
twenty (20) days, after entry



--------------------------------------------------------------------------------

of such order, judgment or decree); (b) such Person admits in writing its
inability to pay its debts as they mature or is generally not paying its debts
as they become due; or (c) such Person makes a general assignment for the
benefit of creditors or take any other similar action for the protection or
benefit of creditors.

“Additional Major Holder” means, from and after the date hereof, with the prior
written consent of each of Solus, SDIC and each Holder that becomes an
“Additional Major Holder” from and after the date hereof, if applicable, any
Holder who is a party to this Agreement and was a party to this Agreement as of
the Effective Date and who at any time owns greater than fifteen percent (15%)
of the Fully Diluted Common Shares; provided, that the prior written consent of
Solus and SDIC and each Additional Major Holder, if applicable, shall
automatically be deemed to have been given if such Holder owns greater than
fifteen percent (15%) of the Fully Diluted Common Shares unless (x) such Holder
(including any Affiliates and Affiliated Funds thereof) owns, or later acquires,
an aggregate three percent (3%) or more of the outstanding Equity Interests or
voting rights in respect of any Company Competitor or possesses appointment or
similar rights with respect to any Company Competitor’s board of directors,
board of managers or similar governing body and, thereafter, (y) the Company
determines in good faith, based on consultation with outside antitrust counsel,
that such Holder becoming an Additional Major Holder (including, for the
avoidance of doubt, receiving the Director Designation Rights) could reasonably
be expected to create an adverse antitrust issue for the Company, including, for
the avoidance of doubt, the Company’s ability to pursue business combinations.

“Additional Major Holder Director” has the meaning ascribed to such term in
Section 2.1(a)(vi).

“Affiliate” means, with respect to any Person, any Person who, directly or
indirectly, controls, is controlled by or is under common control with that
Person, and the term “control” (including the terms “controlled”, “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract (including proxy) or otherwise; provided, however, that (i) for the
avoidance of doubt no Holder shall be deemed an affiliate of any other Holder
solely on account of ownership of Equity Interests of the Company or being party
to this Agreement, and no Holder shall be deemed an affiliate of the Company
solely on account of being party to this Agreement and (ii) for purposes of this
Agreement, all Holders comprising Solus shall be deemed Affiliates of each other
and all Holders comprising SDIC shall be deemed Affiliates of each other.

“Affiliated Fund” means any investment fund or any managed account, the primary
investment advisor to or manager of which is a Holder or an Affiliate thereof.

“Agreement” has the meaning ascribed to such term in the preamble hereof.

“Amended and Restated 2019 Term Loan Credit Agreement” shall have the meaning
given to such term in the Plan.

“Applicable Law” means all applicable provisions of (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations,

 

2



--------------------------------------------------------------------------------

declarations or orders of any Governmental Authority; (ii) any consents or
approvals of any Governmental Authority; and (iii) any orders, decisions,
advisory or interpretative opinions, injunctions, judgments, awards, decrees of,
or agreements with, any Governmental Authority.

“Approved Purpose” has the meaning ascribed to such term in Section 3.1(c)(i) of
this Agreement.

“Audit Committee” has the meaning ascribed to such term in Section 2.1(d)(iv) of
this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.

“beneficially owned,” “beneficial ownership” and similar phrases have the same
meanings as such terms have under Rule 13d-3 and 13d-5 (or any successor rule
then in effect) promulgated under the Exchange Act, except that in calculating
the beneficial ownership of any Holder, such Holder shall be deemed to have
beneficial ownership of all securities that such Holder has the right to
acquire, whether such right is currently exercisable or is exercisable only upon
the occurrence of a subsequent condition. The calculation of beneficial
ownership for a Holder shall also include any Affiliated Fund of such Holder.

“Board” means the Board of Directors of the Company.

“Board Committee” has the meaning ascribed to such term in Section 2.1(d) of
this Agreement.

“Board Designees” has the meaning ascribed to such term in Section 2.1(a) of
this Agreement.

“Business Day” means any day other than a Saturday, Sunday or a day on which
state or federally chartered banking institutions in New York City, New York are
not required to be opened.

“Bylaws” means those certain Amended and Restated Bylaws of the Company dated as
of the date hereof, as the same may be amended, restated, amended and restated,
waived, supplemented or otherwise modified from time to time in accordance with
its terms.

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a finance lease on a balance
sheet of such Person under GAAP. For purposes of this Agreement, the amount of
such Capitalized Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Certificate of Incorporation” means that certain Second Amended and Restated
Certificate of Incorporation of the Company, as filed with the Secretary of
State of the State of Delaware as of the Effective Date, as the same may be
amended, restated, amended and restated, waived, supplemented or otherwise
modified from time to time in accordance with its terms and including, for the
avoidance of doubt, any certificates of designation attached from time to time
thereto.

“Chairman” has the meaning ascribed to such term in Section 2.1(a)(viii) of this
Agreement.

“Chief Executive Officer” has the meaning ascribed to such term in
Section 2.1(a)(iii) of this Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company, and any shares or capital stock for or into which such common stock
hereafter is exchanged, converted, reclassified or recapitalized by the Company.

“Common Stock Equivalents” means, without duplication, Common Stock and any
warrants, options, securities, Indebtedness or other rights exercisable for or
convertible or exchangeable into, directly or indirectly, Common Stock whether
exercisable, convertible or exchangeable at the time of issuance or upon the
passage of time or the occurrence of some future event, including, for greater
clarity, restricted stock units, performance stock units or any substantially
similar award, whether or not settled in Common Stock or a Common Stock
Equivalent, if the value of such award is derived from or measured in part or in
full from the market value of the Common Stock or a Common Stock Equivalent.

“Company” has the meaning ascribed to such term in the preamble of this
Agreement.

“Company Change of Control” means any transaction, or series of related
transactions, resulting in greater than fifty percent (50%) of the total
combined voting power of all Equity Interests of the Company being controlled by
Persons other than the Holders or Affiliated Funds of such Holders as of the
date immediately prior to consummation of such transaction (or first
consummation date in the case of any such series of related transactions).

“Company Competitor” means (i) any Person engaged in the provision of industrial
aviation operations or services, including helicopter or fixed-wing
transportation, search and rescue and aircraft support services, including the
companies listed in Schedule II hereto (ii) any Person who is a Material
Contractual Counterparty to the Company and its Subsidiaries, taken as a whole,
including the companies listed on Schedule II hereto, or (iii) any Affiliate of
any such Person contemplated by clauses (i) and (ii) above (other than any such
Affiliate that is a passive investor or limited partner in an investment fund,
vehicle or holding company for which a Person engaged in the private equity,
venture capital or investment management business serves as the general partner,
managing member or discretionary manager or advisor), in each case under
clauses (i)-(ii) above, other than the Company and its Affiliates; provided¸ the
Board shall determine the Persons deemed “Company Competitors” in its good faith
and reasonable discretion; provided, further, that no Person shall be considered
a “Company Competitor” if such Person holds less than three percent (3%) of the
Equity Interests, on a fully diluted basis, of a Person that would be deemed a
“Company Competitor” under clauses (i)-(ii) above; provided, further, that no
Holder shall be deemed a “Company Competitor” so long as such Holder does not
acquire any additional Equity Interests of a Person that would be deemed a
“Company Competitor” under clauses (i)-(ii) above after July 24, 2019.

 

4



--------------------------------------------------------------------------------

“Compensation Committee” has the meaning ascribed to such term in
Section 2.1(d)(ii) of this Agreement.

“Contracting Party” has the meaning ascribed to such term in Section 7.10 of
this Agreement.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Company or any of its Subsidiaries against fluctuations in currency values.

“Designating Holder” means any Holder or group of Holders, as the case may be,
entitled to designate a Board Designee for nomination for election to the Board
in accordance with Section 2.1(a) of this Agreement.

“DGCL” means the General Corporation Law of the State of Delaware.

“Director” means a duly nominated and elected or appointed member of the Board.

“Director Designation Right” means the right of a Holder to designate a Director
for election to the Board pursuant Section 2.1(a) of this Agreement.

“DOT” means the U.S. Department of Transportation and any successor agency
thereto.

“Drag-Along Notice” has the meaning ascribed to such term in Section 4.7(v).

“Drag Transaction” has the meaning ascribed to such term in Section 4.7(i).

“Economic Rights” shall have the meaning given to such term in the Certificate
of Incorporation.

“Effective Date” has the meaning ascribed to such term in the Preamble.

“Entitled Holder” has the meaning ascribed to such term in Section 5.1(b) of
this Agreement.

“Equity Interest” means with respect to any Person, all of the units, membership
interests or shares of capital stock of (or other ownership or profit interests
in) such Person, all of the options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein).

“Equity Securities” means common stock, preferred stock or other equity
securities or Equity Interest, including any security, bond, note, Indebtedness,
option or other right or instrument exercisable for or exchangeable or
convertible into such equity securities or Equity Interest, including, in the
case of the Company, Common Stock and Common Stock Equivalents.

 

5



--------------------------------------------------------------------------------

“Excess Shares” has the meaning ascribed to such term in Section 5.1(d) of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

“Exit Event Committee” has the meaning ascribed to such term in
Section 2.1(d)(ii) of this Agreement.

“FAA” means the Federal Aviation Administration and any successor agency
thereto.

“Fully Diluted Common Shares” means the aggregate amount of issued and
outstanding shares of Common Stock after giving effect to a hypothetical
conversion of all of the issued and outstanding shares of Preferred Stock into
shares of Common Stock.

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession that are in effect from time to time, applied on a
consistent basis for the periods involved.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, including the DOT and the FAA, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of law), or any
arbitrator, court or tribunal of competent jurisdiction.

“Holder” has the meaning ascribed to such term in the preamble of this
Agreement; provided, however, that the term “Holder” shall not be deemed to
include any Affiliate or Affiliated Fund who is a non-U.S. Citizen for purposes
of Section 3.1 of this Agreement.

“Holder Ownership Percentage” means a fraction (expressed as a percentage), the
numerator of which is the number of Fully Diluted Common Shares beneficially
owned by a specified Holder at such time, and the denominator of which is the
total number of Fully Diluted Common Shares at such time.

“Holder Restructuring” has the meaning ascribed to such term in Section 7.17 of
this Agreement.

“Holder’s Meeting” has the meaning ascribed to such term in Section 2.1(e)(i) of
this Agreement.

 

6



--------------------------------------------------------------------------------

“Identified Person” has the meaning ascribed to such term in Section 6.1(b) of
this Agreement.

“Indebtedness” means with respect to any Person, without duplication, any
liability of such Person (i) for borrowed money, (ii) incurred or assumed as the
deferred purchase price of property or services (but excluding trade accounts
payable arising in the ordinary course of business), (iii) evidenced by notes,
bonds, debentures or other similar instruments, (iv) pursuant to conditional
sale obligations and title retention agreements (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession of such property), (v) constituting Capitalized
Lease Obligations, (vi) for the reimbursement of any obligor on any banker’s
acceptance, letter of credit or similar credit transaction, (vii) for
Indebtedness of others guaranteed by such Person to the extent of such
guarantee, (viii) for Interest Swap Obligations and Currency Agreements and
(ix) for Indebtedness of any other Person of the type referred to in clauses
(i) through (viii) of this definition which is secured by any lien on any
property or asset of such first referred to Person, the amount of such
Indebtedness being deemed to be the lesser of the value of such property or
asset or the amount of the Indebtedness so secured to the extent of such
security interest. The amount of Indebtedness of any Person at any date shall be
(A) the outstanding principal amount of all unconditional obligations described
above, as such amount would be reflected on a balance sheet prepared in
accordance with GAAP, and (B) with respect to all contingent obligations
described above, the maximum liability as of such date of such Person for any
guarantees of Indebtedness for borrowed money of any other Person and the amount
required under GAAP to be accrued with respect to any other contingent
obligation.

“Independent Director” means a Director who (A) satisfies each of the
independence criteria listed in Section 303A.02(b) of The New York Stock
Exchange Listed Company Manual and (B) is an individual with relevant
experience; provided that any Independent Director may not be (x) a current
Officer or employee of the Company or (y) a director, officer, employee or
partner of a Designating Holder.

“Information Rights” has the meaning ascribed to such term in Section 3.1(b) of
this Agreement.

“Initial Independent Director” has the meaning ascribed to such term in
Section 2.1(a)(iv) of this Agreement.

“Initial Period” means the twelve-month period following the Effective Date.

“Initial Secured Creditors” means those Holders who, collectively, held the
secured notes and/or secured term loan of the Company immediately prior to the
Effective Date.

“Initiating Drag Holder” has the meaning ascribed to such term in
Section 4.7(i).

“Initiating Tag Holder” has the meaning ascribed to such term in Section 4.6(i).

“Interest Swap Obligations” means the obligations of any Person under any
interest rate protection agreement, interest rate future, interest rate option,
interest rate swap, interest rate cap or other interest rate hedge or
arrangement.

 

7



--------------------------------------------------------------------------------

“Issuance Notice” has the meaning ascribed to such term in Section 5.1(b) of
this Agreement.

“Major Holders” means Solus, SDIC and any Person that becomes an Additional
Major Holder; provided, that if Solus, SDIC or any Additional Major Holder
ceases to have a Holder Ownership Percentage of greater than or equal to ten
percent (10%), such Person shall no longer be considered a “Major Holder”;
provided, further, that the term “Major Holder” shall not be deemed to include
any Affiliate or Affiliated Fund who is a non-U.S. Citizen for purposes of
Section 2.2 of this Agreement.

“Material Contractual Counterparty” means any Person that is party to one or
more written agreements with the Company or any of its Subsidiaries, the terms
of which written agreements expressly provide for, or are reasonably expected to
result in, aggregate revenues or third-party expenditures of the Company and its
Subsidiaries, taken as a whole, in excess of either: (i) 7.5% of all such
revenues or third-party expenditures for the duration of such written
agreement(s) or (ii) $15 million.

“MIP” means any equity incentive plan approved by the Board pursuant to which
Common Stock, Common Stock Equivalents or any other equity award may be issued
to employees, Officers and/or Directors of the Company and its Subsidiaries as
incentive compensation.

“National Securities Exchange” means The NASDAQ Global Market, The NASDAQ Global
Select Market or The New York Stock Exchange.

“Nominating Committee” has the meaning ascribed to such term in
Section 2.1(d)(i) of this Agreement.

“Nominating Committee Observer” has the meaning ascribed to such term in
Section 2.1(j)(i) of this Agreement.

“Non-Citizen” shall have the meaning given to such term in the Certificate of
Incorporation.

“Non-Party Affiliates” has the meaning ascribed to such term in Section 7.10 of
this Agreement.

“Officer” means an officer of the Company.

“Opportunity” has the meaning ascribed to such term in Section 6.1(a) of this
Agreement.

“Organizational Documents” means, collectively, each of this Agreement, the
Bylaws, and the Certificate of Incorporation.

“Permitted Transferee” means, with respect to any Holder, any Affiliate or
Affiliated Fund of such Holder and, in the case of a Holder that is an
individual, any member of such Holder’s immediate family (as defined in Item 404
of Regulation S-K) and any descendant of any such Holder, or any trust or like
vehicle solely for the benefit of one or more of the foregoing; provided, in
each case, that such Transferee is a U.S. Citizen.

 

8



--------------------------------------------------------------------------------

“Person” means any individual, firm, partnership, company, corporation, joint
venture or other entity, and shall include any successor (by merger, business
combination or otherwise) of such entity.

“Plan” means the Amended Joint Chapter 11 Plan of Reorganization of Bristow
Group Inc. and Its Debtor Affiliates, as Further Modified [Docket No. 742], as
amended from time to time and as approved by the Bankruptcy Court.

“Preemptive Convertible Debt Securities” means any bonds, debentures, notes, or
other similar evidences of Indebtedness commonly known as “securities,” secured
or unsecured, subordinated or otherwise, or any certificates of interest, shares
or participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing that are exercisable for or exchangeable or convertible into such
Equity Securities.

“Preemptive Rights Ratio” has the meaning ascribed to such term in
Section 5.1(b) of this Agreement.

“Preemptive Rights Shares” has the meaning ascribed to such term in
Section 5.1(b) of this Agreement.

“Preferred Stock” means the Series A Convertible Preferred Stock of the Company,
having the rights and preferences in respect thereof as set forth in the
Certificate of Incorporation.

“Qualified IPO” shall mean the closing of an initial public offering and sale of
an amount of the Common Stock (or the Equity Interests of an Affiliate if the
Company is reorganized in anticipation of such initial public offering) pursuant
to an effective registration statement filed by the Company (or applicable
Affiliate) with the Commission, other than a registration statement on Form S-4
or Form S-8 or their equivalent, under the Securities Act, equal to at least
twenty-five percent (25%) of the Company’s Fully Diluted Common Shares.

“Qualified Pledge” means a bona fide pledge of Common Stock or other Equity
Securities in connection with a secured borrowing transaction, the pledgee with
respect to which is a financial institution in the business of engaging in
secured lending and similar transactions which has entered into such transaction
in the ordinary course of such business.

“Registration” means a registration with the Commission of the Company’s Equity
Securities for offer and sale to the public under a Registration Statement.

“Registration Statement” means any registration statement of the Company
(including any Subsidiary of Affiliate thereof) that covers Equity Securities of
the Company (or any Subsidiary or Affiliate thereof) filed with, or to be filed
with, the Commission under the rules and regulations promulgated under the
Securities Act, including any prospectus, amendments and supplements to such
registration statement, including pre- and post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.

“Related Companies” has the meaning ascribed to such term in Section 6.1(c) of
this Agreement.

 

9



--------------------------------------------------------------------------------

“Required Restructuring Holder” has the meaning ascribed to such term in
Section 7.17 of this Agreement.

“SDIC” means, collectively, South Dakota Retirement System, together with South
Dakota Investment Council, and each of their Affiliates and Affiliated Funds.

“SDIC Director” has the meaning ascribed to such term in Section 2.1(a)(ii) of
this Agreement.

“Secured Creditors Directors” has the meaning ascribed to such term in
Section 2.1(a)(v) of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

“Selling Holder” has the meaning ascribed to such term in Section 4.7(i).

“Share Certificate” has the meaning ascribed to such term in Section 4.3 of this
Agreement.

“Significant Subsidiary” means a Subsidiary of the Company that meets the
definition of “significant subsidiary” in Article 1, Rule 1-02 of Regulation S-X
under the Exchange Act.

“Solus” means, collectively, Solus LLC, Airwolf 1 LLC and Blue Thunder LLC,
together with Solus Alternative Asset Management LP, and each of their
Affiliates and Affiliated Funds; provided, however, that the term “Solus” shall
not be deemed to include any Affiliate or Affiliated Fund who is a non-U.S.
Citizen for purposes of Section 2.1 of this Agreement.

“Solus Director” has the meaning ascribed to such term in Section 2.1(a)(i) of
this Agreement.

“Special Holders Meeting” has the meaning ascribed to such term in
Section 2.1(e)(i) of this Agreement.

“Subsidiary” of any Person means (i) a corporation a majority of whose
outstanding shares of capital stock or other Equity Interests with voting power,
under ordinary circumstances, to elect directors is at the time, directly or
indirectly, owned by such Person, by one or more subsidiaries of such Person or
by such Person and one or more subsidiaries of such Person, and (ii) any other
Person (other than a corporation) in which such Person, a subsidiary of such
Person or such Person and one or more subsidiaries of such Person, directly or
indirectly, at the date of determination thereof, has (x) at least a majority
ownership interest or (y) the power to elect or direct the election of the
directors or other governing body of such Person.

“Tag-Along Notice” has the meaning ascribed to such term in Section 4.6(i).

“Tag-Along Notice Period” has the meaning ascribed to such term in
Section 4.6(ii).

“Tag-Along Rightholders” has the meaning ascribed to such term in
Section 4.6(i).

 

10



--------------------------------------------------------------------------------

“Tag-Along Transaction” has the meaning ascribed to such term in Section 4.6(i).

“Tag-Along Transaction Documents” has the meaning ascribed to such term in
Section 4.6(iii).

“Transfer” means, when used as a verb, to sell, transfer, assign, convey or
otherwise dispose, and when used as a noun, any direct or indirect sale,
transfer, assignment, conveyance or other disposition, including by merger,
business combination, operation of law, bequest or pursuant to any domestic
relations order, whether voluntarily or involuntarily; provided, that (i) no
Transfer of shares of Common Stock or other securities shall be deemed to have
occurred as a result of the entry into, modification of or existence of any
Qualified Pledge until such time as the pledgee commences any action to
foreclose upon such shares of Common Stock or other securities, or any shares of
Common Stock or other securities are delivered upon settlement or termination of
such Qualified Pledge (whichever occurs first); (ii) with respect to any Holder
that is a widely held “investment company” as defined in the Investment Company
Act of 1940, as amended, or any publicly traded company whose securities are
registered under the Exchange Act, a sale, transfer, gift, hypothecation,
pledge, assignment, devise or other disposition of ownership interests in such
investment company or publicly traded company shall not be deemed a Transfer;
and (iii) with respect to any Holder that is a private equity fund, hedge fund
or similar vehicle, any Transfer of limited partnership or other similar
non-controlling interests in any entity which is a pooled investment vehicle
holding other material investments and which is an equityholder (directly or
indirectly) of a Holder, or the change in control of any general partner,
manager or similar Person of such entity, will not be deemed to be a Transfer
for purposes hereof. The terms “Transferred” or “Transferring” shall have a
correlative meaning.

“Transferee” means any Person to whom any Holder or any Transferee thereof
Transfers Equity Securities of the Company in accordance with the terms hereof.

“U.S. Citizen” means any Person who is a “citizen of the United States” as that
term is defined in 49 U.S.C. Section 40102(a)(15), as in effect on the date in
question, or any successor statute or regulation, as interpreted by the DOT in
applicable precedent.

“Underwritten Offering” means an offering made pursuant to a Registration
Statement in which Equity Securities of the Company (or any Subsidiary or
Affiliate thereof) are sold to an underwriter or underwriters on a firm
commitment basis for reoffering to the public.

“Voting Cutback Shares” shall have the meaning given to such term in the
Certificate of Incorporation.

“Voting Rights” shall have the meaning given to such term in the Certificate of
Incorporation.

“Voting Right Transferee Holder” shall have the meaning given to such term in
the Certificate of Incorporation.

“Voting Right Transferring Holder” shall have the meaning given to such term in
the Certificate of Incorporation.

 

11



--------------------------------------------------------------------------------

Section 1.2 Other Definitional and Interpretive Matters. For purposes of this
Agreement, the following rules shall apply:

(a) Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.

(b) Dollars. Any reference in this Agreement to “$” shall mean U.S. dollars.

(c) Gender and Number. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.

(d) Headings. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement. All references in this
Agreement to any “Article” or “Section” are to the corresponding Article or
Section of this Agreement unless otherwise specified.

(e) Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

(f) Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

(g) Successor Laws. Any reference to any law or code section thereof will be
interpreted to include any revision of or successor to that section regardless
of how it is numbered or classified.

(h) Heirs, Executors, etc. References herein to any Person shall include such
Person’s heirs, executors, personal representatives, administrators and
permitted successors and assigns; provided, however, that nothing contained in
this Section 1.2(h) is intended to authorize any assignment or other Transfer
not otherwise permitted by this Agreement.

ARTICLE II

MANAGEMENT OF THE COMPANY AND CERTAIN ACTIVITIES

Section 2.1 Board. Each Holder shall vote all Equity Securities of the Company
(including all Preferred Stock and Common Stock) owned by such Holder or over
which such Holder has voting control, and shall take all other necessary or
desirable actions within his, her or its control (including in his, her or its
capacity as a stockholder, Director, member of a Board Committee, Officer or
otherwise), and the Company shall take all necessary or desirable actions within
its control, to ensure that the provisions of this Article II are fully
implemented and carried out.

 

12



--------------------------------------------------------------------------------

(a) Board Representation; Number of Directors. From and after the Effective
Date, the Board shall consist of individuals who may be designated for election
to the Board from time to time in the following manner and subject to
Section 2.1(b), Section 2.1(f), Section 2.1(g) and Section 2.1(l):

(i) until such time as the rights of Solus are reduced or terminated in
accordance with Section 2.1(f), Solus shall be entitled to designate for
election to the Board up to two (2) Directors to the Board, who shall initially
be Robert Manzo and Wesley Kern (the “Solus Directors”);

(ii) until such time as the rights of SDIC are reduced or terminated in
accordance with Section 2.1(f), SDIC shall be entitled to designate for election
to the Board up to two (2) Directors to the Board, who shall initially be Lorin
Brass and G. Mark Mickelson (the “SDIC Directors”);

(iii) the Nominating Committee shall designate for election to the Board the
duly-appointed and acting Chief Executive Officer of the Company (the “Chief
Executive Officer”), who shall initially be L. Don Miller;

(iv) the Nominating Committee shall designate for election to the Board two
(2) Independent Directors, who shall initially be Hooman Yazhari and Aris
Kekedjian (the “Initial Independent Directors”); provided, that, (i) during the
Initial Period any replacement of the Initial Independent Directors shall be
nominated for election to the Board by the affirmative vote of at least
two-thirds (66-2/3%) of the Fully Diluted Common Shares owned by those Holders
with a Holder Ownership Percentage of at least two and a half percent (2.5%) as
of the Effective Date and (ii) after the Initial Period, the Independent
Directors shall be nominated for election by the Nominating Committee and
approved by the affirmative vote of at least two-thirds (66-2/3%) of the Fully
Diluted Common Shares owned by those Holders with a Holder Ownership Percentage
of at least two and a half percent (2.5%), in each case measured as of the
record date established by the Board for such vote;

(v) provided that the Initial Secured Creditors collectively have a Holder
Ownership Percentage equal to or exceeding ten percent (10%) as of the Effective
Date and until such time as the rights of the Initial Secured Creditors are
reduced or terminated in accordance with Section 2.1(f), the Initial Secured
Creditors shall be entitled to designate for election to the Board up to one
(1) Director to the Board, who shall initially be Brian Truelove (the “Secured
Creditors Director”); provided, however, that if the Initial Secured Creditors
do not collectively have a Holder Ownership Percentage equal to or exceeding ten
percent (10%) as of the Effective Date, then such Director position shall be
filled in the same manner as an Independent Director, as set forth in
Section 2.1(a)(iv); provided, further, that, after the Initial Period, (i) if
any individual Initial Secured Creditor’s Holder Ownership Percentage equals or
exceeds twelve and a half percent (12.5%), then such Initial Secured Creditor
shall have the right to designate for election to the Board up to one
(1) Director to the Board for so long as such Initial Secured Creditor’s Holder
Ownership Percentage continues to equal or exceed twelve and a half percent
(12.5%) or, (ii) if no Initial Secured Creditor has a Holder Ownership
Percentage equal to or exceeding twelve and a half percent (12.5%), then such
Director position shall be nominated for election in the same manner as an
Independent Director, as set forth in Section 2.1(a)(iv) above; and

 

13



--------------------------------------------------------------------------------

(vi) provided that any Additional Major Holder, if applicable, has an Holder
Ownership Percentage equal to or exceeding ten percent (10%), then until such
time as the rights of such Additional Major Holder are reduced or terminated in
accordance with Section 2.1(f), such Additional Major Holder shall be entitled
to designate for election to the Board up to one (1) Director to the Board (each
an “Additional Major Holder Director”); provided, however, that if at any time
such Additional Major Holder’s Holder Ownership Percentage equals to or
exceeding twenty percent (20%), then such Additional Major Holder shall be
entitled to designate for election to the Board an additional Director to the
Board for a total of two (2) Additional Major Holder Directors; provided,
however, that the first Board seat to be filled by an Additional Major Holder
Director, if applicable, shall be a Board seat that was previously held by a
Solus Director, SDIC Director or Secured Creditors Director, to the extent any
of Solus, SDIC or any individual Initial Secured Creditor has, as of such time,
lost the right to designate one or more Directors for election to the Board
pursuant to Section 2.1(f)(i), Section 2.1(f)(ii) or Section 2.1(a)(v),
respectively.

(vii) Directors designated pursuant to Section 2.1(a)(i), Section 2.1(a)(ii),
Section 2.1(a)(v) and Section 2.1(a)(vi) or appointed to fill a vacancy by a
Designating Holder as provided in Section 2.1(c)(iii) shall be referred to as
the “Board Designees”.

(viii) The initial chairman of the Board (the “Chairman”) shall be Aris
Kekedjian, and shall remain in such position until such time as a replacement
Chairman is selected by a majority vote of the Board. After the Initial Period,
the Board shall vote annually to elect the Chairman.

(b) Director and Officer Citizenship; CEO Consultation Rights.

(i) Director and Officer Citizenship. Notwithstanding anything to the contrary
in the foregoing, the President, CEO, and at least two-thirds (66-2/3%) of the
Directors and other Officers shall be U.S. Citizens. An individual who is not a
U.S. Citizen shall not be eligible for nomination or election to the Board or
appointment to an Officer position, as applicable, if such person’s election or
appointment, together with the election of any incumbent Directors who are not
U.S. Citizens and are candidates for election as a Director in the same
election, or the continued employment of the Officers, as applicable, would
result in less than two-thirds (66-2/3%) of the Directors being U.S. Citizens or
less than two-thirds (66-2/3%) of the other Officers being U.S. Citizens, as
applicable. Notwithstanding anything to the contrary in this Agreement, no
person who is not a U.S. Citizen shall serve as President or Chief Executive
Officer or as Chairman of the Board.

(ii) CEO Consultation Rights. Notwithstanding anything to the contrary in this
Agreement, each of the Designating Holders shall from time to time hereafter
consult in good faith with the Chief Executive Officer with respect to the
designation for election to the Board of each Director designated by such
Designating Holder or the Nominating Committee pursuant to Section 2.1(a)(i),
Section 2.1(a)(ii), Section 2.1(a)(iv), Section 2.1(a)(v) and
Section 2.1(a)(vi).

 

14



--------------------------------------------------------------------------------

(c) Board Meetings; Voting; Board Elections; Board Vacancies; Replacements.

(i) Board Meetings. The Board shall meet at least once per fiscal quarter,
unless the Directors who are U.S. Citizens unanimously agree otherwise. In
addition, (i) the Chairman or (ii) any two (2) Directors (so long as such two
(2) Directors are not designated for election by the same Designating Holder)
may call a special meeting of the Board at any time.

(ii) Voting; Action by Written Consent. Except as otherwise expressly provided
in this Agreement, approval by the Board of any action or decision shall require
either (i) an affirmative vote of at least a majority of the Directors then in
office at a validly convened meeting of the Board or (ii) the unanimous written
consent of all Directors who are U.S. Citizens then in office.

(iii) Board Elections. The Company and the Board shall, subject to and
consistent with the Board’s fiduciary duties and Applicable Law, take such
actions as necessary to cause the Board Designees to be nominated and submitted
to the stockholders of the Company for election to the Board, or appointed to
the Board by the remaining members of the Board, as provided in
Section 2.1(c)(v). The parties hereto agree that, when considering any Board
Designee for nomination or approval for nomination to the Board or any
nominating committee thereof, the party or parties entitled to such nomination
shall take into account the same criteria (applying such criteria consistently
with the Board’s and any such nominating committee’s prior application of such
criteria) and use substantially the same procedures as the Board and any such
nominating committee historically have considered and used in considering and
vetting prior candidates for the Board, including the then-current members of
the Board, including taking into account the independence and other corporate
governance standards (including applicable to the members of any committee of
the Board) of any National Securities Exchange on which the Company is then
listed. Each Holder (whether in his, her or its capacity as a Holder, Director,
member of a committee of the Board of Directors, Officer or otherwise) hereby
agrees to take such actions as may be necessary or desirable within his, her or
its control (including, in the case of a Holder, by voting all capital stock of
the Company, including all Preferred Stock and Common Stock, owned by such
Holder or over which such Holder has voting control) to remove any Director that
was designated for election by a Designating Holder at the request and direction
of such Designating Holder.

(iv) Resignations. A Director may resign at any time from the Board by
delivering his written resignation to the Board. Any such resignation shall be
effective upon receipt thereof unless it is specified to be effective at some
other time or upon the occurrence of some other event. The Board’s acceptance of
a resignation shall not be necessary to make it effective. Notwithstanding
anything to the contrary contained in this Agreement, but subject to (g), to the
extent the rights of a Designating Holder to designate a Director are reduced or
terminated, as applicable, pursuant to (f), then, (A) if such Designating Holder
no longer has the right to designate any Directors for election to the Board
pursuant to Section 2.1, then such Designating Holder shall cause such
Director(s) designated for election to the Board by such Designating Holder to
resign from the Board or (B) if such Designating Holder had the right to
designate two (2) Directors for election to the Board pursuant to (a), but such
right is reduced to the right to designate one (1) Director for election to the
Board pursuant to (f), then such Designating Holder shall cause one (1) Director
designated for election to the Board by such Designating Holder to resign from
the Board.

 

15



--------------------------------------------------------------------------------

(v) Vacancies. In the event that a vacancy is created on the Board at any time
due to the death, disability, retirement, resignation or removal of a Director,
then:

(A) with respect to any Directors who are Board Designees, subject to
Section 2.1(c)(iv), Section 2.1(f) and Section 2.1(g), the Designating Holder
shall have the right to designate an individual to fill such vacancy and the
Company and each Holder (whether in his, her or its capacity as a stockholder,
Director, member of a Board Committee, Officer or otherwise) hereby agrees to
take such actions as may be necessary or desirable within his, her or its
control (including, in the case of a Holder, by voting all Equity Securities of
the Company, including all Preferred Stock and Common Stock, owned by such
Holder or over which such Holder has voting control) to ensure the election or
appointment of such designee to fill such vacancy on the Board; provided that,
notwithstanding anything to the contrary herein, in lieu of calling a Special
Holder Meeting, the Board shall be entitled to act by majority written consent
to cause the election of such designee in a manner consistent with this
Section 2.1(c)(v)(A); provided, however, in the event that the applicable
Designating Holder shall fail to designate in writing a replacement Board
Designee to fill the vacant Director position on the Board, and such failure
shall continue for more than sixty (60) days after notice from the Company to
such Designating Holder with respect to such failure, then the vacant position
shall be filled by an individual designated by the remaining Directors then in
office; provided, that such individual shall be removed from such position if
such Designating Holder so directs and simultaneously designates a new Board
Designee to serve in such Board position.

(B) with respect to any Independent Director vacancy, such vacancy shall be
filled in accordance with Section 2.1(a)(iv); and

(C) if the person serving as Chief Executive Officer is removed or resigns or is
otherwise replaced, then such person shall automatically, and without any action
by the Board or stockholders of the Company, cease to be a Director, and the
Director position on the Board reserved for the Chief Executive Officer shall
remain vacant until a successor Chief Executive Officer is duly appointed by the
Board in accordance with this Agreement and the Company’s Organizational
Documents, in which case such person shall automatically, and without any
further action by the Board or stockholders of the Company fill such vacancy and
become a Director;

(d) Board Committees. The Board will initially establish the following
committees (each a “Board Committee” and, collectively, the “Board Committees”),
each of which shall be entitled to exercise the full powers of the Board with
respect to the powers expressly delegated to it and may authorize the seal of
the Company to be affixed to all papers which may require it; provided, however,
that a Board Committee shall not be entitled to exercise such powers with
respect to any major action (as determined by the Board of Directors in its sole
discretion) of the Company or its Subsidiaries, including any actions described
in Section 2.2(a) or Section 2.2(b).

(i) Nominating Committee. A nominating committee of the Board (the “Nominating
Committee”) shall be established, which committee shall be responsible for
identifying, reviewing and proposing nominees for election to the Board pursuant
to Section 2.1(a)(iv); provided, that the Nominating Committee shall consider
the input of any Nominating Committee Observer(s) in good faith before selecting
any proposed nominees, in accordance with

 

16



--------------------------------------------------------------------------------

Section 2.1(j)(i). During the Initial Period, the Nominating Committee shall
initially consist of one (1) Solus Director, one (1) SDIC Director and the
Secured Creditors Director; provided, however, that in the event no individual
Initial Secured Creditor has the right to designate a Secured Creditors Director
to the Board after the Initial Period, the Board may thereafter elect to remove
the Secured Creditors Director from the Nominating Committee and replace such
Secured Creditors Director with a different Director with the affirmative vote
of a majority of the Board. Additional Directors may be appointed to the
Nominating Committee by majority vote of the Board; provided further that,
notwithstanding the foregoing proviso, each of Solus, SDIC and the relevant
Initial Secured Creditor (if applicable) may assign their right to designate a
Solus Director, an SDIC Director or a Secured Creditors Director, as applicable,
to serve on the Nominating Committee pursuant to this Section 2.1(d)(i) to any
other Director currently serving on the Board. A majority of the Nominating
Committee shall be comprised only of U.S. Citizens.

(ii) Compensation Committee. A compensation committee of the Board (the
“Compensation Committee”) shall be established, which committee shall be
responsible for (i) establishing the compensation of the Chief Executive Officer
and the other Officers and (ii) establishing the terms and conditions of any
stock option plan and/or management or employee incentive equity plan. The
Compensation Committee shall initially consist of one (1) Solus Director, one
(1) SDIC Director and the Secured Creditors Director; provided, however, that in
the event no individual Initial Secured Creditor has the right to designate a
Secured Creditors Director to the Board after the Initial Period, the Board may
thereafter elect to remove the Secured Creditors Director from the Compensation
Committee and replace such Secured Creditors Director with a different Director
with the affirmative vote of a majority of the Board. Additional Directors may
be appointed to the Compensation Committee by majority vote of the Board;
provided further that, notwithstanding the foregoing proviso, each of Solus,
SDIC and the relevant Initial Secured Creditor (if applicable) may assign their
right to designate a Solus Director, an SDIC Director or a Secured Creditors
Director, as applicable, to serve on the Compensation Committee pursuant to this
Section 2.1(d)(ii) to any other Director currently serving on the Board. A
majority of the Compensation Committee shall be comprised only of U.S. Citizens.

(iii) Exit Event Committee. An exit event committee of the Board (the “Exit
Event Committee”) shall be established, which committee shall be responsible for
exploring certain strategic exit sale opportunities of the Company (including, a
merger, business combination, sale of part or all of the Company or consummation
of an initial public offering or Qualified IPO). The Exit Event Committee shall
initially consist of one (1) Solus Director, one (1) SDIC Director and the
Secured Creditors Director; provided, however, that in the event no individual
Initial Secured Creditor has the right to designate a Secured Creditors Director
to the Board after the Initial Period, the Board may thereafter elect to remove
the Secured Creditors Director from the Exit Event Committee and replace such
Secured Creditors Director with a different Director with the affirmative vote
of a majority of the Board. Additional Directors may be appointed to the Exit
Event Committee by majority vote of the Board; provided further that,
notwithstanding the foregoing proviso, each of Solus, SDIC and the relevant
Initial Secured Creditor (if applicable) may assign their right to designate a
Solus Director, an SDIC Director or a Secured Creditors Director, as applicable,
to serve on the Exit Event Committee pursuant to this Section 2.1(d)(iii) to any
other Director currently serving on the Board. A majority of the Exit Event
Committee shall be comprised only of U.S. Citizens.

 

17



--------------------------------------------------------------------------------

(iv) Audit Committee. An audit committee of the Board (the “Audit Committee”)
shall be established, which committee shall be responsible for oversight of the
integrity of the Company’s financial statements and monitoring of the Company’s
accounting practices and reporting. The Audit Committee shall initially consist
of one (1) Solus Director, one (1) SDIC Director and the Secured Creditors
Director; provided, however, that in the event no individual Initial Secured
Creditor has the right to designate a Secured Creditors Director to the Board
after the Initial Period, the Board may thereafter elect to remove the Secured
Creditors Director from the Audit Committee and replace such Secured Creditors
Director with a different Director with the affirmative vote of a majority of
the Board. Additional Directors may be appointed to the Audit Committee by
majority vote of the Board; provided further that, notwithstanding the foregoing
proviso, each of Solus, SDIC and the relevant Initial Secured Creditor (if
applicable) may assign their right to designate a Solus Director, an SDIC
Director or a Secured Creditors Director, as applicable, to serve on the Audit
Committee pursuant to this Section 2.1(d)(iv) to any other Director currently
serving on the Board. A majority of the Audit Committee shall be comprised only
of U.S. Citizens.

(v) Other Committees. From time to time, the Board shall be entitled, in its
sole discretion, to establish other such Board Committees as it deems prudent
and appoint Directors to such Board Committees with the affirmative vote of a
majority of the Board. A majority of each other shall be comprised only of U.S.
Citizens.

(e) Holders Meeting.

(i) At each annual meeting of the Company’s stockholders (such meeting, a
“Holder’s Meeting”) or any special meeting in lieu thereof (any such meeting, a
“Special Holders Meeting”) at which the term of any Board Designee is to expire
or prior to which there shall be a vacancy on the Board that any Designating
Holder is then entitled to designate pursuant to Section 2.1(a), such
Designating Holder shall be entitled to designate for election as a Director the
number of individuals necessary so that, if such designees are elected to the
Board at such annual meeting or any special meeting in lieu thereof, the maximum
number of Board Designees such Designating Holder is entitled to designate
pursuant to Section 2.1(a) shall be serving on the Board. The Company and the
Board shall, subject to and consistent with the Board’s fiduciary duties, the
DOT’s and FAA’s U.S. citizenship requirements and other Applicable Law, take
such actions as necessary to cause each Board Designee so designated by any such
Designating Holder to be nominated for election to the Board at each annual
meeting of the Company’s stockholders or any special meeting in lieu thereof. To
the extent the Company’s proxy statement for any annual meeting of stockholders,
or any special meeting in lieu thereof, includes a recommendation regarding the
election of any other nominees to the Board, the Company and the Board shall,
subject to and consistent with the Board’s fiduciary duties, the DOT’s and FAA’s
U.S. citizenship requirements and other Applicable Law, include a recommendation
of its Board that the stockholders also vote in favor of each Board Designee
standing for election at such meeting.

(ii) A Special Holders Meeting may be called only by (A) the Board acting
pursuant to a resolution adopted by a majority of the Board or (B) stockholders
who individually or collectively beneficially own greater than thirty-five
percent (35%) of the total voting power of all outstanding Equity Securities
generally entitled to vote at a Holders Meeting pursuant to a notice executed by
such stockholders (or their duly appointed proxies, if applicable), which notice
shall include reasonable detail regarding the matters to be discussed at the
resulting Special Holders Meeting.

 

18



--------------------------------------------------------------------------------

(iii) If any Board Designee has not been designated, or fails to agree to serve
on the Board if elected or otherwise provide information reasonably requested by
the Board, including to determine such Board Designee’s qualification to serve
on the Board and information regarding such Board Designee as required to be
included in any proxy statement of the Company with respect to the election of
directors, within such time periods as required by the Bylaws or otherwise
established by the Board in good faith, then the Board shall not be required to
appoint or nominate for election to the Board such Board Designee and shall be
entitled to appoint or nominate for election to the Board a person approved by
the Board pursuant to the Bylaws.

(f) Reduction; Termination of Rights. The rights of the Designating Holders to
designate Directors under this Section 2.1 shall be reduced and terminated, as
applicable, as follows:

(i) (i) Upon the Holder Ownership Percentage of Solus being reduced to less than
twenty percent (20%) but greater than or equal to ten percent (10%), Solus’
right to designate two (2) Directors for nomination for election to the Board
pursuant to Section 2.1(a)(i) shall be reduced to the right to designate one
(1) Director for nomination for election to the Board, and (ii) upon the Holder
Ownership Percentage of Solus being reduced to less than ten percent (10%) Solus
shall no longer have the right to designate any Directors for nomination for
election to the Board.

(ii) (i) Upon the Holder Ownership Percentage of SDIC being reduced to less than
twenty percent (20%) but greater than or equal to ten percent (10%), SDIC’s
right to designate two (2) Directors for nomination for election to the Board
pursuant to Section 2.1(a)(ii) shall be reduced to the right to designate one
(1) Director for nomination for election to the Board, and (ii) upon the Holder
Ownership Percentage of SDIC being reduced to less than 10 percent (10%) SDIC
shall no longer have the right to designate any Directors for nomination for
election to the Board.

(iii) (i) Upon the Holder Ownership Percentage of an Additional Major Holder
being reduced to less than twenty percent (20%) but greater than ten percent
(10%), the Additional Major Holder’s right to designate two (2) Directors for
nomination for election to the Board pursuant to Section 2.1(a)(vi) shall be
reduced to the right to designate one (1) Director for nomination for election
to the Board, and (ii) upon the Holder Ownership Percentage of the Additional
Major Holders being reduced to less than ten percent (10%) the Additional Major
Holders shall no longer have the right to designate any Directors for nomination
for election to the Board.

(g) Transfer of Designation Rights. Subject to the reduction and termination
provisions of Section 2.1(f), any Transfer by a Holder in accordance with
Article IV hereof of all of its Equity Interests of the Company may include the
transfer of such Holder’s relevant Director Designation Rights pursuant to
Section 2.2(a) associated with the Equity Interests of the Company to be
Transferred immediately prior to such Transfer.

 

19



--------------------------------------------------------------------------------

(h) Fees; Costs and Expenses. Except for Directors who are not employees of the
Company or any of its Subsidiaries or an Identified Person or as provided in the
following sentence, no Director shall receive an annual retainer, meeting fee or
other consideration for serving on the Board (or committee thereof) or any board
of directors of any Subsidiary of the Company; provided, however, that any Board
Designee who is not otherwise compensated, in any manner, due to Applicable Law
by the Holder who designated such Board Designee, such Board Designee shall
receive the same annual retainer, meeting fee or other consideration that an
Independent Director is receiving (or would receive) for serving on the Board
(or committee or supervisory role thereof) or any board of directors of any
Subsidiary of the Company. The Company will pay and reimburse each Director for
all reasonable out-of-pocket expenses incurred by such Director in connection
with his or her participation in (or attendance at) meetings of the Board (and
committees thereof) and the boards of directors (and committees thereof) of the
Subsidiaries of the Company.

(i) Directors’ and Officers’ Insurance. The Company will purchase and will use
its reasonable best efforts to maintain director and officer liability insurance
in such amounts and such limits as reasonably determined by the Board on behalf
of any person who is or was a member of the Board against any liability asserted
against him or incurred by him in any capacity as such, whether or not the
Company would have the power to indemnify him against that liability under the
Company’s Organizational Documents.

(j) Nominating Committee Observer.

(i) Each Holder with a Holder Ownership Percentage of at least five percent (5%)
as of the Effective Date shall have the right to designate one (1) non-voting
observer (a “Nominating Committee Observer”) to attend each meeting of, or
interview conducted by, the Nominating Committee, for so long as its Holder
Ownership Percentage is at least five percent (5%) and the Nominating Committee
shall consider any input by any Nominating Committee Observer in good faith
before selecting any proposed nominees for election to the Board pursuant to
Section 2.1(a)(iv). Subject to the provisions of this Section 2.1(j), the
Nominating Committee Observers shall have the right to attend all meetings of
the Nominating Committee (including telephonically), and the Nominating
Committee shall give the Nominating Committee Observers copies of all notices,
minutes, consents and other materials that it provides to the members of the
Nominating Committee, it being understood that the rights of the Nominating
Committee Observers to receive such notices or materials or to attend such
meetings shall be conditional upon the Nominating Committee Observers entering
into a customary confidentiality agreement in form and substance reasonably
acceptable to the Company.

(ii) Notwithstanding the foregoing, the Company reserves the right to withhold
any information and to exclude any Nominating Committee Observer from any
meeting or portion thereof if access to such information or attendance at such
meeting could adversely affect the attorney-client privilege between the Company
and its counsel, serve to waive the work product doctrine or any other similarly
protective privilege or doctrine, or result in disclosure of trade secrets or a
conflict of interest, in each case upon the affirmative vote of a majority of
the members of the Nominating Committee not affiliated with any such Nominating
Committee Observer, acting in good faith.

 

20



--------------------------------------------------------------------------------

(iii) Neither the presence of a Nominating Committee Observer at all or at any
part of a meeting of the Nominating Committee, nor the disclosure to a
Nominating Committee Observer of any confidential information, specifically
including any material non-public information, shall provide a Nominating
Committee Observer or its Designating Holder with a right to require the Company
to disclose publicly any information acquired by such Nominating Committee
Observer in the capacity as such.

(iv) For the avoidance of doubt, no Nominating Committee Observer shall be
permitted to vote at any meeting of the Nominating Committee or be counted for
purposes of determining whether there is a sufficient quorum for the Nominating
Committee to conduct its business.

(k) No Conflicts. Neither the Company nor the Board shall take any action to
cause the Bylaws or Certificate of Incorporation to conflict in any respect with
the provisions of this Article II, and if at any time the Bylaws or Certificate
of Incorporation are determined to conflict in any manner with this Article II
or the rights of the Designating Holders hereunder, then, subject to
requirements under the DGCL, the Company and Board shall take such actions
within their control to cause the Bylaws and/or the Certificate of
Incorporation, as applicable, not to conflict in any respect with the provisions
of this Article II, including amending the Bylaws or submitting an amendment to
the Certificate of Incorporation to the stockholders of the Company for
approval.

(l) Initial Public Offering. Notwithstanding anything to the contrary contained
in this Section 2.1, the number of Directors that comprises the Board shall be
increased in connection with the consummation by the Company (including any
Subsidiary or Affiliate thereof) of an initial public offering, or at any time
after such initial public offering, to the extent necessary (and only to such
extent) to comply with all director “independence” requirements that may be
imposed by the Commission and/or any National Securities Exchange.
Notwithstanding anything to the contrary contained in this Agreement, upon the
consummation of a Qualified IPO, this Agreement shall automatically terminate in
its entirety.

Section 2.2 Actions Requiring Consent.

(a) Major Holder Consent Rights. From and after the date hereof, the Company
shall not take any of the following actions without the prior written consent of
at least one (1) Major Holder that is a U.S. Citizen; provided, however, that,
if, at the time such action(s) is proposed, there are any Additional Major
Holders, then the following actions shall require the prior written consent of
Major Holders that are U.S. Citizens representing at least fifty percent (50%)
of the Equity Interests of the Company then owned by all of the Major Holders:

(i) incur or become obligated (as a guarantor or otherwise) for any
Indebtedness, including any Capitalized Lease Obligations, in excess of
$50 million in the aggregate, excluding any Indebtedness (i) existing on the
Effective Date and (ii) under the Amended and Restated 2019 Term Loan Credit
Agreement;

(ii) make any acquisition, by merger or consolidation, or by purchase of, or
investments in, all or substantially all of the assets or stock of, any business
or any corporation, partnership, joint venture, limited liability company,
association or other business organization or division thereof, in excess of
$100 million per transaction or series of related transactions;

 

21



--------------------------------------------------------------------------------

(iii) consummate any (i) merger, consolidation, business combination or sale
(whether by a sale of Equity Securities, lease to a third-Person or disposition
of all or substantially all of the assets), (ii) transaction resulting in a
Company Change of Control, (iii) other Transfer of assets or Equity Securities
of the Company or any Subsidiary of the Company in excess of $25 million per
transaction or series of related transactions or (iv) effect any other
fundamental change to the business of the Company;

(iv) consummate an initial public offering or Qualified IPO; or

(v) transfer Equity Interests of the Company to any Company Competitor or any
Affiliate of a Company Competitor.

(b) Minority Holder Consent Rights. From and after the date hereof, the Company
shall not take any of the following actions without first receiving the
affirmative vote of at least sixty-seven percent (67%) of the Fully Diluted
Common Shares; provided, that any action that would reasonably be expected to
disproportionately and materially adversely affect one Holder or group of
Holders (in its or their capacity as a Holder) in relation to any other Holder
or group of Holders (including, for the avoidance of doubt, amendments to this
Agreement or the Company’s other Organizational Documents) shall require the
prior written consent of such disproportionately and materially adversely
affected Holder or group of Holders; provided, further, that any amendment or
series of amendments to this Agreement or the Company’s Organizational Documents
that would have the effect of circumventing or otherwise modifying the
provisions contained in Section 2.1(a), Section 2.1(d), Section 2.2(b),
Section 3.1, Section 4.1, Section 4.6, Section 5.1 or otherwise implementing a
right of first offer or right of first refusal in the Company’s Organizational
Documents, shall, for the first three (3) years following the Effective Date,
require the affirmative vote of eighty percent (80%) of the Fully Diluted Common
Shares (and, for the avoidance of doubt, after such three (3) year period, this
proviso shall be null and void); provided, further, that to the extent that any
of the minority consent rights contained in this Section 2.2(b) would violate
the DOT’s and FAA’s U.S. citizenship requirements, such minority consent rights
shall be considered null and void to the extent of any such violation:

(i) authorize or adopt any certificate of designations relating to any class or
series of Preferred Stock (as defined in the Certificate of Incorporation),
amend the Certificate of Incorporation to increase the authorized shares of
Common Stock or authorize any other class or series or Equity Securities, or
authorize a stockholder rights plan or “poison pill” (other than the stockholder
rights plan, if any, approved by the Bankruptcy Court);

(ii) issue any Equity Securities of the Company representing in the aggregate
more than ten percent (10%) of the shares of Common Stock issued pursuant to the
Plan (as adjusted, if applicable to give effect to any stock dividend, stock
split or reverse stock split), excluding Common Stock and Common Stock
Equivalents (excluding Indebtedness) of the Company representing in the
aggregate not more than ten percent (10%) of the outstanding shares of Common
Stock issued pursuant to MIPs approved by the Board;

 

22



--------------------------------------------------------------------------------

(iii) dissolve or liquidate the Company or any Significant Subsidiary, enter
into any recapitalization or reorganization of the Company or any Significant
Subsidiary or commit any voluntary Act of Bankruptcy with respect to the Company
or any Significant Subsidiary;

(iv) reincorporate or convert the Company into any entity other than a
corporation or redomicile the Company into any jurisdiction other than Delaware;

(v) make any material change to (A) the accounting policies or procedures of the
Company or any of its Significant Subsidiaries unless required in accordance
with GAAP or (B) tax elections of the Company or any of its Significant
Subsidiaries;

(vi) enter into any transaction, arrangement, contract, agreement or other
binding obligation with any Major Holder or any Affiliate of any Major Holder or
amendment or modification thereof of any such existing transaction, arrangement,
contract, agreement or other binding obligation, in all cases that are not on
arm’s length terms and in the ordinary course of business; or

(vii) enter into any agreement or other binding obligation to do any of the
foregoing.

(c) Required Notice before Exchange Act Section 12 Registration. If the Company
plans to register the Common Stock under Section 12 of the Exchange Act or if
the Company is required to register the Common Stock pursuant to Section 12(g)
of the Exchange Act, other Applicable Law, any other provision of this Agreement
or otherwise, in each case, the Company shall provide a minimum of thirty
(30) days prior written notice to the Holders of such registration.

(d) Russian Regulatory Compliance. Notwithstanding anything to the contrary
herein, neither SDIC, in its capacity as a Major Holder, nor the SDIC Directors
shall exercise any “veto” or other rights under this Agreement in relation to
the management or operation of the business of, or any corporate decisions at
any governance level taken by, any Subsidiary of the Company that is domiciled
in the Russian Federation, and, if necessary for the purpose of satisfying any
quorum or consent threshold, SDIC and/or the SDIC Directors shall be deemed
present, non-voting and the absence of a vote or consent from SDIC and/or the
SDIC Directors with respect to any such matter shall not prevent any such matter
from being otherwise approved or disapproved.

ARTICLE III

INFORMATION AND ACCESS

Section 3.1 Information and Access Rights.

(a) Directors Access. The Directors shall be entitled to examine the books,
accounts and records of the Company and shall have free access, at all
reasonable times and with prior written notice, to any and all assets,
properties and facilities of the Company. The Company shall provide such
information relating to the business affairs and financial position of the
Company or its Subsidiaries, as the Directors may require.

 

23



--------------------------------------------------------------------------------

(b) Information Rights; Access. The Company shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with GAAP. So
long as each Holder executes and delivers to the Company a customary
confidentiality agreement applicable to the Information Rights on a form
reasonably acceptable to the Company, each Holder shall be entitled to receive
the following information rights (the rights described in Section 3.1(b)(i)
through Section 3.1(b)(iv) below, collectively and as applicable, constituting
the “Information Rights”):

(i) All Holders shall be entitled to access a password-protected virtual data
room, established and maintained periodically by the Company or its Affiliates
or their respective representatives, and as a condition to gaining access to the
information posted in such data room, each such Holder shall be required to
“click through” or take other affirmative action pursuant to which each such
Holder shall confirm and ratify that it is a party to, and bound by all of the
terms and provisions of, this Agreement and any confidentiality agreement
and acknowledge each such Holder’s confidentiality obligations in respect of
such information and agree to abide by the terms of this Agreement and any
confidentiality agreement related to the Information Rights which shall include
the following (or the Company or its Affiliates or their respective
representatives shall otherwise provide the following to all Holders);

(A) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each fiscal year of the Company, audited
consolidated balance sheets of the Company and its Subsidiaries as at the end of
each such fiscal year and audited consolidated statements of income, of
stockholders’ equity and of cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal year, accompanied by a
report on such consolidated balance sheets and financial statements by the
independent certified public accountants of recognized national standing
selected by the Board which report shall state that such consolidated financial
statements fairly present in all material respects the consolidated financial
condition of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows and stockholders’ equity for
the periods indicated in conformity with GAAP, applied on a basis consistent
with prior years, and that the examination by such accountants was conducted in
accordance with generally accepted auditing standards.

(B) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three
(3) quarterly periods in each fiscal year of the Company, a reasonably detailed
equity capitalization table as of the end of such fiscal period, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such quarterly period and the related consolidated statements of income, of
stockholders’ equity and of cash flows for such quarterly period and of the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, and in each case prepared in accordance with GAAP, consistently applied,
and setting forth comparative consolidated figures for the related periods in
the prior fiscal year, subject to normal year-end audit adjustments and the
absence of notes thereto, all in reasonable detail and certified by the
principal financial or accounting officer of the Company.

 

24



--------------------------------------------------------------------------------

(C) Monthly Financial Statements. As soon as available, and in any event within
thirty (30) days after the end of each monthly accounting period in each fiscal
quarter (other than the last month of the fiscal quarter), unaudited
consolidated balance sheets of the Company and its Subsidiaries as at the end of
each such monthly period and for the current fiscal year to date and unaudited
consolidated statements of income and cash flows for each such monthly period
and for the current fiscal year to date, in each case setting forth in
comparative form the figures for the corresponding periods of the previous
fiscal year, all in reasonable detail and all prepared in accordance with GAAP,
consistently applied, subject to normal year-end audit adjustments and the
absence of notes thereto.

(ii) Quarterly MD&A Conference Call. The Company will, no less than once per
fiscal quarter and no later than ten (10) Business Days after delivery of the
materials required pursuant to Section 3.1(b)(i)(A) or Section 3.1(b)(i)(B),
hold a conference call, including a questions and answers session, for which all
Holders will be provided reasonable advance notice in writing at least two
(2) Business Days prior to such conference call, and to which all Holders will
be invited, where the Company will discuss or cause to be discussed the
performance, financial results and future plans of the Company and its
Subsidiaries.

(iii) Inspection Rights. Subject to Section 3.1(c)(i), all Holders owning at
least one percent (1%) of the Fully Diluted Common Shares shall be entitled, at
reasonable times and in a manner that does not interfere with the operations and
daily business of the Company and its Subsidiaries and upon reasonable prior
notice to the Company, to (i) the corporate, financial and similar records,
reports and documents of the Company and its Subsidiaries, and to permit each
such qualified Holder to examine such documents and make copies thereof and
(ii) the Company’s and its Subsidiaries’ officers, senior employees and public
accountants, and to afford each such qualified Holder the opportunity to discuss
and advise on the affairs, finances and accounts of the Company and its
Subsidiaries with their officers, senior management and public accountants (and
the Company hereby authorizes said accountants to discuss with such qualified
Holder such affairs, finances and accounts).

(iv) Notification of Key Events. All Holders shall be entitled to written
notification by the Company of certain key events and reasonable details
thereof, including (i) the planned termination or departure of any member of
senior management of the Company or any Significant Subsidiary, (ii) material
adverse changes to the business of the Company, and (iii) the existence of
material litigation with respect to the Company or any Subsidiary; provided,
that, in each case, disclosure of the information described in clauses (i), (ii)
and (iii) above shall be subject to the reasonable discretion of the Board,
acting in good faith, as to (x) the form of disclosure and (y) which information
rises to the level of materiality such as would require disclosure under this
Section 3.1(b)(iv).

(c) Confidentiality Obligations.

(i) Notwithstanding anything to the contrary in this Agreement, the Company’s
disclosure obligations described in Section 3.1(b) shall be subject to the right
of the Board, acting in good faith and in its sole discretion, to restrict the
disclosure of any confidential or proprietary information relating to the
Company on the basis that such disclosure would reasonably be expected to result
in the disclosure of such information to the public, current or

 

25



--------------------------------------------------------------------------------

prospective customers, contractors, suppliers or vendors, or any current or
prospective Company Competitor. Notwithstanding anything to the contrary in this
Agreement, the Holders are only entitled to review all information provided
pursuant to this Agreement (including the Information Rights), as described
above, for purposes of monitoring such Holder’s investment in the Company (the
“Approved Purpose”). A Holder’s Information Rights may be suspended if, based
upon a good faith finding by the Board, it is determined that such Holder has
misappropriated or otherwise utilized such Company information for any purpose
other than the Approved Purpose, including by sharing such information (or copy,
summary or report thereof) with any current or prospective customers,
contractors, suppliers, venders or Company Competitors. Notice of, and
supporting detail with respect to, any such Board determination and resulting
suspension shall be provided to the affected Holder promptly (and in any event
within three (3) Business Days of the relevant Board determination) and
thereafter any such Holder shall be afforded a reasonable opportunity to dispute
the facts and circumstances giving rise to the suspension and, if possible, cure
the alleged misappropriation or utilization, after which resolution of dispute
or cure the affected Holder’s Information Rights shall be restored.

(ii) Subject to Section 3.1(c)(i), the Company shall provide prospective
purchasers of Equity Interests of the Company with customary access to Company
information, which, for the avoidance of doubt, shall include the Information
Rights set forth in Section 3.1(b)(i), for the purpose of enabling such
prospective purchaser to evaluate a potential acquisition of such Equity
Interests of the Company; provided, that, as a condition precedent to the
receipt of such information, any such prospective purchaser shall have executed
and delivered to the Company a confidentiality agreement with respect to such
information in form and substance reasonably acceptable to the Company.

ARTICLE IV

TRANSFERS

Section 4.1 Rights and Obligations of Transferees. Prior to the consummation of
a Transfer by any Holder to any Person (including a Permitted Transferee), other
than in connection with a Transfer pursuant to Section 4.7, as a condition
thereto, the applicable Transferee, unless already a party to this Agreement,
shall agree in writing, by executing and delivering the form of Assignment and
Assumption Agreement, to become a party to this Agreement and further assume all
of the obligations in this Agreement applicable to the Transferring Holder with
respect to the Equity Securities being Transferred.

Section 4.2 Transferability. Each Holder shall not be restricted by this
Agreement from Transferring any of its shares of Common Stock or Preferred
Stock; provided, that such Transfer complies with this Article IV and the other
provisions of this Agreement, the Company’s other Organizational Documents and
Applicable Law (including the DOT’s and FAA’s U.S. citizenship requirements).

Section 4.3 Restrictions on Transfer. No Transfer of any share(s) of Common
Stock, Preferred Stock or Common Stock Equivalents shall be permitted if:

(i) such Transfer would cause the record number of Holders of any class of
Equity Securities of the Company to exceed the applicable threshold for
registration under the Exchange Act, or if the Board otherwise determines that
such Transfer could result in the Company’s being required to file reports under
the Exchange Act, if it is not otherwise subject to such requirements;

 

26



--------------------------------------------------------------------------------

(ii) such Transfer would violate the Securities Act or applicable federal and
state securities or blue sky laws;

(iii) such Transfer is made to a Person who lacks the legal right, power or
capacity to own shares of Common Stock, Preferred Stock or Common Stock
Equivalents of the Company;

(iv) such Transfer is made without the prior consent of at least two-thirds
(66-2/3%) of the Board and is made to a Company Competitor or any Person that
the Board determines in good faith is a Company Competitor or an Affiliate of a
Company Competitor;

(v) such Transfer would cause the Company or any of its Subsidiaries to be
required to register as an investment company under the Investment Company Act
of 1940, as amended;

(vi) such Transfer would cause the assets of the Company or any of its
Subsidiaries to be deemed “Plan Assets” as defined under the Employee Retirement
Income Security Act of 1974, as amended, or its accompanying regulations or
result in any “prohibited transaction” thereunder involving the Company or any
of its Subsidiary;

(vii) such Transfer is made without the Board’s prior written consent and would
cause a loss of any accrued net operating loss tax benefits or other favorable
tax attributes of the Company or any of its Subsidiaries as determined in good
faith by the Board; or

(viii) such Transfer would cause the Company not to be a U.S. Citizen.

To the extent shares of the Common Stock or Preferred Stock are represented by
certificates (a “Share Certificate”), all such Share Certificates held by any
Holder shall bear a legend substantially to the following effect:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT AMONG BRISTOW GROUP INC. AND THE HOLDERS PARTY THERETO, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF BRISTOW GROUP INC. THE STOCKHOLDERS
AGREEMENT CONTAINS, AMONG OTHER THINGS, CERTAIN PROVISIONS RELATING TO THE
TRANSFER OF THE SHARES SUBJECT TO THE AGREEMENT, INCLUDING RESTRICTIONS ON
TRANSFER TO AND OWNERSHIP BY PERSONS WHO ARE NOT U.S. CITIZENS AS DEFINED IN 49
U.S.C. SECTION 40102(A)(15), AS IN EFFECT ON THE DATE IN QUESTION, OR ANY
SUCCESSOR STATUTE OR REGULATION, AS INTERPRETED BY THE U.S. DEPARTMENT OF
TRANSPORTATION IN APPLICABLE PRECEDENT. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY, DIRECTLY OR

 

27



--------------------------------------------------------------------------------

INDIRECTLY, BE MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SUCH
STOCKHOLDERS AGREEMENT. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS
CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF SUCH STOCKHOLDERS
AGREEMENT.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER THAT ACT OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.”

Notwithstanding anything to the contrary in the foregoing, only the condition
set forth in Section 4.3(ii) (and not any of the other conditions listed above)
shall apply to the following types of Transfers: (i) any Transfer by a Tag-Along
Rightholder pursuant to Section 4.6 or (iii) any Transfer of shares of Common
Stock or Preferred Stock in a Drag Transaction.

Section 4.4 Transfers Not in Compliance. Notwithstanding anything to the
contrary contained in this Agreement, any Transfer or attempted Transfer by any
Holder of any share(s) of Common Stock, Preferred Stock or Common Stock
Equivalents of the Company in violation of any provision of this Agreement shall
be null and void ab initio and of no force or effect whatsoever, no such
Transfer shall be recorded on the Company’s books and the purported Transferee
in any such Transfer shall not be treated (and the Holder proposing to make any
such Transfer shall continue be treated) as the owner of such Equity Interests
of the Company for all purposes of this Agreement. The Company may institute
legal proceedings to force rescission of a Transfer prohibited by this Agreement
and to seek any other remedy available to it at law, in equity or otherwise,
including an injunction prohibiting any such Transfer.

Section 4.5 Transfer of Voting Rights. Notwithstanding anything to the contrary
in the Certificate of Incorporation, a Voting Right Transferring Holder shall,
at any time, be entitled to irrevocably transfer the Voting Rights, but not the
Economic Rights or such Voting Cutback Shares themselves, with respect to all
shares of Voting Cutback Shares held by such Voting Right Transferring Holder to
a Voting Right Transferee Holder; provided that a Voting Right Transferee Holder
may not be a Non-Citizen; provided, further, that if at any time any Voting
Cutback Shares held by such Voting Right Transferring Holder (i) are transferred
to a person or entity that is not a Non-Citizen or (ii) are otherwise no longer
subject to suspension and are reinstated in accordance with Section 3.3 of
Article XIV of the Certificate of Incorporation, then such Voting Rights shall
automatically be transferred from the applicable Voting Right Transferee Holder
back to, and fully vested in, the applicable Voting Right Transferring Holder
without any further action by such Voting Right Transferring Holder, Voting
Right Transferee Holder or the Company, and such Voting Right Transferee Holder
shall have no further rights or privileges associated with such Voting Cutback
Shares.

 

28



--------------------------------------------------------------------------------

Section 4.6 Tag-Along Right.

(i) Each of the Holders hereby agrees that if any Major Holder (each, an
“Initiating Tag Holder”) shall, in any one transaction or any series of related
transactions (except any Underwritten Offering), directly or indirectly, propose
to Transfer greater than fifty percent (50%) of the Fully Diluted Common Shares
then owned by such Initiating Tag Holder to any Person, other than a Permitted
Transferee of an Initiating Tag Holder (a “Tag-Along Transaction”), the
Initiating Tag Holders (or a designated representative acting on their behalf)
shall deliver written notice (a “Tag-Along Notice”) to (A) any Holder with a
Holder Ownership Percentage of at least five percent (5%) or (B) any Initial
Secured Creditor (the “Tag-Along Rightholders”) and the Company, in accordance
with Section 7.1, at least thirty (30) Business Days prior to the consummation
of such Tag-Along Transaction, offering the Tag-Along Rightholders the
opportunity to participate in such Tag-Along Transaction on the terms and
conditions set forth in the Tag-Along Notice (which terms and conditions shall
be substantially the same as those terms and conditions applicable to the
Initiating Tag Holders, except as to the number of shares of Common Stock and/or
Preferred Stock proposed to be sold) and otherwise complying with the
requirements of Applicable Law, if any; provided, however, that, for the
avoidance of doubt, the provisions of this Section 4.6(i) shall not apply to any
Underwritten Offering. The Tag-Along Notice shall contain a general description
of the material terms and conditions of the Tag-Along Transaction, including the
identity of the parties to the proposed Tag-Along Transaction, the total number
of shares of Common Stock and/or Preferred Stock proposed to be sold, the
proposed amount and form of consideration and whether any termination fee,
break-up fee or similar fee would be payable by the Initiating Tag Holders and
the Tag-Along Rightholders if the Tag-Along Transaction is not consummated (and
the amount of any such termination fee, break-up fee or similar fee), and a copy
of any acquisition agreement entered into in connection with such Tag-Along
Transaction.

(ii) Each Tag-Along Rightholder may, by written notice to the Initiating Tag
Holders (or their designated representative) delivered within twenty
(20) Business Days after delivery of the Tag-Along Notice to such Tag-Along
Rightholder (the “Tag-Along Notice Period”), elect to sell an amount up to all
of the shares of Common Stock and/or Preferred Stock held by such Holder in such
Tag-Along Transaction, on the terms and conditions set forth in the Tag-Along
Notice; provided, however, that if such proposed Transferee desires to purchase
a number of shares of Common Stock and/or Preferred Stock that is less than the
aggregate number of shares of Common Stock and/or Preferred Stock proposed to be
sold by the Initiating Tag Holders and any Tag-Along Rightholders electing to
sell shares of Common Stock and/or Preferred Stock held by such Tag-Along
Rightholder(s) in the Tag-Along Transaction, then each Initiating Tag Holder and
each Tag-Along Rightholder shall have the right to include its pro rata portion
(based on of the relative ownership of the then-outstanding shares of Common
Stock and/or Preferred Stock held by the Initiating Tag Holder and all the
Tag-Along Rightholders electing to sell shares in the Tag-Along Transaction as
of the date of the Tag-Along Notice) of the shares of Common Stock and/or
Preferred Stock to be transferred to the proposed Transferee on the same terms
and conditions as the Initiating Tag Holders. Failure to respond within the
Tag-Along Notice Period shall be regarded as a rejection of the offer made
pursuant to the Tag-Along Notice and a waiver by such Tag-Along Rightholder of
its rights under this Section 4.6 only with respect to the applicable Tag-Along
Transaction.

(iii) In connection with any Tag-Along Transaction in which any Tag-Along
Rightholder elects to participate pursuant to this Section 4.6, each such
Tag-Along Rightholder will take all necessary or desirable actions reasonably
requested by the Initiating Tag Holders and/or the Company in connection with
the consummation of such Tag-Along

 

29



--------------------------------------------------------------------------------

Transaction, including executing and delivering the applicable purchase
agreement, merger agreement, indemnity agreement, escrow agreement, letter of
transmittal or other agreements or documents governing or relating to such
Tag-Along Transaction that the Company, the Initiating Tag Holders or the
Transferee in such Tag-Along Transaction may reasonably request (the “Tag-Along
Transaction Documents”), pursuant to which such Initiating Tag Holder and
Tag-Along Rightholder shall agree (A) to provide customary representations and
warranties regarding its legal status and authority, and its ownership of the
shares of Common Stock and/or Preferred Stock being transferred, and customary
(several but not joint) indemnities regarding the same, (B) to participate pro
rata based on the consideration to be received by such Tag-Along Rightholder in
any customary indemnities with respect to matters other than the representations
and warranties described in clause (A) above, it being understood that such
participation shall be limited to funding, on a pro rata basis based on the
consideration to be received by such Tag-Along Rightholder, any escrow
arrangements related thereto and being responsible for such Tag-Along
Rightholder’s pro rata share of any withdrawals therefrom and (C) a customary
confidentiality covenant; provided, that in no event shall any Tag-Along
Rightholder be obligated to agree to any restrictive covenant, including any
non-competition covenant, employee non-solicit covenant or other similar
agreement restricting the business operations of the Tag-Along Rightholder as a
condition of participating in such Transfer other than the customary
confidentiality covenant described above.

(iv) At the closing of any Tag-Along Transaction in which any Tag-Along
Rightholder has exercised its rights under this Section 4.6, such Tag-Along
Rightholder shall deliver at such closing, against payment of the consideration
therefor in accordance with the terms of the Tag-Along Transaction Documents,
certificates or other documentation (or other evidence thereof reasonably
acceptable to the Transferee of such shares of Common Stock and/or Preferred
Stock) representing its shares of Common Stock and/or Preferred Stock to be
sold, duly endorsed for transfer or accompanied by duly endorsed stock powers,
and such other documents as are deemed reasonably necessary by the Initiating
Tag Holders, the Transferee and/or the Company for the proper Transfer of such
shares of Common Stock and/or Preferred Stock on the books of the Company, free
and clear of any liens (other than liens imposed by this Agreement, the
Organizational Documents or Applicable Law or that are otherwise permitted
pursuant to the Tag-Along Transaction Documents).

(v) Each Initiating Tag Holder and each Tag-Along Rightholder electing to
participate in a Tag-Along Transaction will bear its pro rata share (based upon
the relative number of shares of Common Stock and/or Preferred Stock to be sold
by each such Person in such Tag-Along Transaction) of the costs and expenses of
any such Tag-Along Transaction to the extent such costs and expenses are
incurred for the benefit of all such Holders and are not otherwise paid by the
Company or the Transferee. Costs and expenses incurred by any such Holder on its
own behalf will not be considered costs of the Tag-Along Transaction and will be
borne solely by such Holder.

(vi) The Company shall, and shall use its commercially reasonable efforts to
cause its Officers, managers, employees, agents, contractors and others under
its control to, cooperate and assist in any proposed Tag-Along Transaction.

 

30



--------------------------------------------------------------------------------

(vii) If any Tag-Along Rightholder electing to participate in a Tag-Along
Transaction breaches any of its obligations under this Section 4.6 or under any
of the Tag-Along Transaction Documents, then such Tag-Along Rightholder will be
provided a notice of such breach promptly (and in any event within three
(3) Business Days) following the identification thereof and a reasonable
opportunity to cure any such breach (if curable) and, if such breach remains
uncured as of the date that is ten (10) Business Days following delivery of such
notice, then such Tag-Along Rightholder will not be permitted to participate in
such Tag-Along Transaction and the Initiating Tag Holders can proceed to close
such Tag-Along Transaction excluding the sale of such Tag-Along Rightholder’s
shares of Common Stock and/or Preferred Stock therefrom.

(viii) The consideration to be received by a Tag-Along Rightholder shall be the
same form and amount of consideration per share of Common Stock and/or Preferred
Stock to be received by the Initiating Tag Holder, and the terms and conditions
of such sale shall be the same as those upon which the Initiating Tag Holder
sells its shares of Common Stock and/or Preferred Stock; provided, that if the
Initiating Tag Holder shall have a bona fide election as to the form of
consideration to be received in a Tag-Along Transaction, the Tag-Along
Rightholders shall have the opportunity to make the same election with respect
thereto. If any Holders of Common Stock and/or Preferred Stock are given an
option as to the form and amount of consideration to be received in the
Tag-Along Transaction, all the Tag-Along Rightholders must be given the same
option.

(ix) The provisions of this Section 4.6 shall not apply in the event that an
Initiating Drag Holder Transfers shares of Common Stock and/or Preferred Stock
in a Drag Transaction in which such Initiating Drag Holder exercises its rights
under Section 4.6.

(x) Notwithstanding anything in this Agreement to the contrary, any Transfer of
Equity Interests of the Company in order to restructure or reorganize the
Company’s Equity Interests in order to comply with the DOT’s and FAA’s U.S.
citizenship requirements shall not provide any tag-along rights pursuant to
Section 4.6 to Holders.

Section 4.7 Drag-Along Right.

(i) Subject to Section 4.7(vii), if any Holder or group of Holders (the
“Initiating Drag Holder”) collectively holding greater than fifty percent (50%)
of the Fully Diluted Common Shares desires to Transfer all of its or their
shares of Common Stock and/or Preferred Stock, as the case may be, to any
Person, other than a Permitted Transferee of any of the Initiating Drag Holders,
in a single transaction or series of related transactions, whether pursuant to a
sale of the Equity Securities of the Company or an alternate form of transaction
at the election of the Initiating Drag Holder (including through a merger
transaction or business combination) (a “Drag Transaction”), then if requested
by the Initiating Drag Holder, each other Holder (each, a “Selling Holder”)
shall be required to sell all of its shares of Common Stock and/or Preferred
Stock (or, if applicable, to support such alternate form of transaction) in
accordance with this Section 4.7; provided, however, that if, at the time of
such proposed Drag Transaction there shall exist any Additional Major Holders,
then the approval of the Major Holders representing at least fifty percent (50%)
of the Equity Interests of the Company then owned by all of the Major Holders
shall be required in order to consummate any proposed Drag Transaction.

 

31



--------------------------------------------------------------------------------

(ii) The consideration to be received by a Selling Holder shall be the same form
and amount of consideration per share to be received by the Initiating Drag
Holder, and the terms and conditions of such Drag Transaction shall be the same
as those applicable to the Initiating Drag Holder. In connection with the Drag
Transaction, the Selling Holder will agree (A) to provide customary
representations and warranties regarding its legal status and authority, and its
ownership of the shares of Common Stock and/or Preferred Stock being
transferred, and customary (several but not joint) indemnities regarding the
same, and (B) to participate pro rata based on the consideration to be received
by such Selling Holder in any customary indemnities with respect to matters
other than the representations and warranties described in clause (A) above, it
being understood that such participation shall be limited to funding, on a pro
rata basis based on the consideration to be received by such Selling Holder, any
escrow arrangements related thereto and being responsible for such Holder’s pro
rata share of any withdrawals therefrom. Notwithstanding anything to the
contrary contained herein, in no event shall any Selling Holder be required
(x) to agree to any restrictive covenant, including any non-competition
covenant, employee non-solicit covenant or other similar agreement restricting
the business operations of the Holder as a condition of participating in such
Transfer, other than confidentiality, or (y) to agree to any indemnification
obligations or contribute any amount in excess of the net cash amount received
by such Selling Holder in any such Drag Transaction.

(iii) In connection with any Drag Transaction, each Selling Holder shall be
required to vote, if such a vote is required by this Agreement, Applicable Law,
or otherwise, its shares of Common Stock and/or Preferred Stock in favor of such
Drag Transaction at any Holders Meeting called to vote on or approve such Drag
Transaction and/or to consent in writing to such Drag Transaction, and the
Holders and the Company shall take all other actions necessary or reasonably
required to cause, and shall not interfere with, the consummation of such Drag
Transaction on the terms and conditions proposed by the Initiating Drag Holder,
including executing, acknowledging and delivering consents, assignments, waivers
and other documents or instruments, furnishing information and copies of
documents, and filing applications, reports, returns and other documents or
instruments with governmental authorities; provided that in each case, a Selling
Holder shall be provided with reasonable prior notice of, and the opportunity to
review (including with its external advisors), any such actions so required by
Selling Holders to cause the consummation of a Drag Transaction. Without
limiting the foregoing, (A) each Holder shall vote or cause to be voted all
shares of Common Stock and/or Preferred Stock that such Holder holds or with
respect to which such Holder has the power to direct the voting and which are
entitled to vote on such Drag Transaction in favor of such Drag Transaction and
shall waive any dissenter’s rights, appraisal rights or similar rights which
such Holder may have in connection therewith and (B) if the proposed Drag
Transaction is structured as or involves a sale or redemption of Common Stock
and/or Preferred Stock, then each Holder shall agree to sell such Holder’s pro
rata share of Common Stock and/or Preferred Stock being sold in such Drag
Transaction on the terms and conditions approved by the Board or proposed by the
Initiating Drag Holder, as applicable, and such Holders shall execute all
documents reasonably necessary or required to effectuate such Drag Transaction.

(iv) The fees and expenses, other than those payable to any Holder or any of
their respective Affiliates, incurred in connection with a Drag Transaction
under this Section 4.7 and for the benefit of all Holders (it being understood
that costs incurred by or on behalf of a Holder for his, her or its sole benefit
will not be considered to be for the benefit of all Holders), to

 

32



--------------------------------------------------------------------------------

the extent not paid or reimbursed by the Company or the Transferee or acquiring
Person, shall be shared by all the Holders on a pro rata basis, in proportion to
the consideration received by each Holder; provided, that no Holder shall be
obligated to make any out-of-pocket expenditure prior to the consummation of the
Drag Transaction consummated pursuant to this Section 4.7 (excluding de minimis
expenditures).

(v) The Initiating Drag Holder shall provide written notice (the “Drag-Along
Notice”) to each other Selling Holder of any proposed Drag Transaction as soon
as practicable; provided, that such Drag-Along Notice shall be provided to each
other Selling Holder no later than twenty (20) Business Days prior to the
earlier of (A) the consummation of the Drag Transaction and (B) the Holder vote,
if any, required for the consummation of such Drag Transaction. The Drag-Along
Notice will include the material terms and conditions of the Drag Transaction,
including (x) the name and address of the proposed Transferee, (y) the proposed
amount and form of consideration and (z) the proposed Transfer date, if known.
The Initiating Drag Holder will deliver or cause to be delivered to each Selling
Holder copies of all transaction documents (including any schedules, exhibits
and annexes thereto) relating to the Drag Transaction promptly as the same
become available.

(vi) Each Selling Holder shall cooperate in the Drag Transaction and will take
all necessary and desirable actions in connection with the consummation of the
Drag Transaction as are reasonably requested, including, in the event of a Drag
Transaction involving the Transfer of Equity Securities of the Company,
delivering the duly endorsed certificate or certificates if any, representing
the shares of Common Stock and/or Preferred Stock held by such Selling Holder to
be sold or, in the event the shares of Common Stock and/or Preferred Stock are
held in book entry, such evidence of ownership and transfer as the transfer
agent for the Common Stock and/or Preferred Stock may reasonably require in
order to effect the transfer thereof, and a stock power and limited
power-of-attorney authorizing the Company to take all actions necessary to sell
or otherwise dispose of such securities. In the event that a Selling Holder
should fail to deliver such certificates and/or documentation, the Company shall
cause the books and records of the Company to show that such Common Stock and/or
Preferred Stock is bound by the provisions of this Section 4.7 and that such
securities may be Transferred to the purchaser in such Drag Transaction.

(vii) The Initiating Drag Holder shall, in its sole discretion, decide whether
or not to pursue, consummate, postpone or abandon any proposed Transfer subject
to this Section 4.7 and the terms and conditions hereof. No Holder or Affiliate
or Affiliated Fund of a Holder shall have any liability to any other Holder or
the Company arising from, relating to or in connection with the pursuit,
consummation, postponement, abandonment or terms and conditions of any proposed
Transfer subject to this Section 4.7, except to the extent such Holder shall
have failed to comply with the provisions of this Section 4.7.

 

33



--------------------------------------------------------------------------------

ARTICLE V

PREEMPTIVE RIGHTS

Section 5.1 Preemptive Rights.

(a) Generally. The Board, subject to the Plan, the Company’s Organizational
Documents, the preemptive rights provided for in this Article V, and the consent
rights provided for in Section 2.2(a) and Section 2.2(b), shall have the
authority to issue Common Stock or Preferred Stock or other Equity Securities of
the Company in such amounts and for such consideration per share of Common
Stock, Preferred Stock or other Equity Security as the Board shall determine.

(b) Procedure. In the event the Board determines to issue Common Stock,
Preferred Stock, other Equity Securities or Preemptive Convertible Debt
Securities of the Company or any Subsidiary after obtaining prior written
consent of the Major Holders as required by Section 2.2(a), to the extent
applicable (the foregoing, collectively, the “Preemptive Rights Shares”), except
as provided in Section 5.1(g), the Board shall give (i) each Holder with a
Holder Ownership Percentage equal to or exceeding two percent (2%) and (ii) each
Initial Secured Creditor (each such Holder, an “Entitled Holder”), written
notice of such proposed issuance at least ten (10) days prior to the proposed
issuance date (an “Issuance Notice”). The Issuance Notice shall specify the
number and class of Preemptive Rights Shares and the per share consideration (or
a good faith range of the price if the final consideration amount is not then
determinable) at which such Preemptive Rights Shares are proposed to be issued
and the other material terms and conditions of such Preemptive Rights Shares and
of the issuance, including the proposed closing date. Subject to Section 5.1(g),
each such Entitled Holder shall be entitled to purchase, for the per share
consideration (provided that if a range is provided in the Issuance Notice then
each Entitled Holder shall be entitled to condition such participation to within
a specified value or price range and/or reserve all rights to elect not to
participate upon the final determination of the per share consideration) and on
the other terms and conditions specified in the Issuance Notice, up to a number
of Preemptive Rights Shares equal to (x) the number of Preemptive Rights Shares
proposed to be issued by the Company, multiplied by (y) their Holder Ownership
Percentage immediately prior to the proposed issuance (the “Preemptive Rights
Ratio”).

(c) Exercise of Rights. An Entitled Holder may exercise its rights under
Section 5.1(b) by delivering written notice of its election to purchase such
Preemptive Rights Shares to the Board within five (5) Business Days after
receipt of the Issuance Notice. A delivery of such notice (which notice shall
specify the number of Preemptive Rights Shares requested to be purchased by the
Entitled Holder submitting such notice, up to the maximum amount determined
pursuant to the final sentence of Section 5.1(b) above) by such Entitled Holder
shall constitute a binding agreement of such Entitled Holder to purchase, for
the per share consideration and on the terms and conditions specified in the
Issuance Notice, the number of Preemptive Rights Shares specified in such
Entitled Holder’s notice. If, at the end of such five (5) day period, any
Entitled Holder has not exercised its right to purchase any of its Preemptive
Rights Ratio of such Preemptive Rights Shares by delivering such notice, such
Entitled Holder shall be deemed to have waived all of its rights under this
Article V with respect to, and only with respect to, the purchase of such Equity
Securities specified in the applicable Issuance Notice.

 

34



--------------------------------------------------------------------------------

(d) Failure to Exercise. If any of the Entitled Holders fails to exercise its
preemptive rights under this Article V, or such rights are exercised with
respect to less than all such Preemptive Rights Shares (the difference between
such Preemptive Rights Shares and the number of Preemptive Rights Shares for
which such Entitled Holders exercised their preemptive rights under this Article
V, the “Excess Shares”), then the Company (or the applicable Subsidiary) shall
offer to sell to the Entitled Holders that have elected to purchase all of their
Preemptive Rights Ratio of the Preemptive Rights Shares any Excess Shares, pro
rata and for the same per share consideration and on the same terms as those
specified in the Issuance Notice, and such Entitled Holders shall have the right
to acquire all or any portion of such Excess Shares within two (2) Business Days
following the expiration of the period specified in Section 5.1(c) by delivering
written notice thereof to the Company.

(e) Timing. Subject to compliance with this Article V, the Company shall have
sixty (60) days after the date of the Issuance Notice to consummate the proposed
issuance of any or all of such Preemptive Rights Shares that the applicable
Entitled Holders have elected not to purchase at the same (or higher) per share
consideration and upon such other terms and conditions that, taken as a whole,
are not materially less favorable to the Company than those specified in the
Issuance Notice; provided, that, if such issuance is subject to regulatory
approval, such 60-day period shall be extended until the expiration of five
(5) Business Days after all such approvals have been received, but in no event
to later than ninety (90) days after the date of the Issuance Notice. If the
Board proposes to issue any Preemptive Rights Shares (x) during such 60-day
period (or 90-day period, if applicable) at a lower per share consideration or
on such other terms that are, taken as a whole, materially less favorable to the
Company, or (y) at any point after such 60-day period (or 90-day period, if
applicable) it shall again comply with the procedures set forth in this Article
V.

(f) Disclaimer of Liability. The Company shall be under no obligation to
consummate any proposed issuance of Preemptive Rights Shares, nor shall there be
any liability on the part of the Company or the Board to any Entitled Holder if
the Company has not consummated any proposed issuance of Preemptive Rights
Shares pursuant to this Article V for whatever reason, except for willful
misconduct or breach of this Agreement, regardless of whether the Board shall
have delivered an Issuance Notice in respect of such proposed issuance.

(g) Exceptions. The preemptive rights under this Article V shall not apply to:

(i) issuances or sales of Equity Securities to any existing or prospective
employees, officers, Independent Directors, managers or consultants of the
Company or any of its Subsidiaries pursuant to any stock option, employee stock
purchase, employee benefits or similar equity incentive plan or other
compensation agreement of the Company or any of its Subsidiaries (including
offer letters, employment agreements, appointment letters or any MIP);

(ii) issuances or sales in, or in connection with, a merger, business
combination or reorganization of the Company or any of its Subsidiaries with or
into another Person or an acquisition by the Company or any of its Subsidiaries
of another Person or substantially all the assets of another Person, in each
case, approved in accordance with the terms of this Agreement, to the extent
required under Section 2.2;

 

35



--------------------------------------------------------------------------------

(iii) issuances by the Company or a wholly-owned Subsidiary of the Company to
the Company or another wholly-owned Subsidiary of the Company;

(iv) issuances as a dividend or upon any stock split, reclassification,
recapitalization, exchange or readjustment of Common Stock, or other similar
transaction (in each case, on a pro rata basis);

(v) issuances upon the conversion or exercise of any Common Stock Equivalents of
the Company which Common Stock Equivalents were (A) outstanding on the Effective
Date or otherwise issued pursuant to the Plan or (B) issued in compliance with
the terms and conditions of this Section 5.1;

(vi) issuances to banks, equipment lessors or other financial institutions, or
to real property lessors, pursuant to a debt financing, equipment leasing or
real property leasing transaction approved by the Board of Directors; provided,
however, that such issuance, collectively with the issuances under clauses (i),
(vii) and (viii) in the aggregate, does not exceed twenty percent (20%) of the
then-outstanding shares of Common Stock (treating for this purpose as
outstanding all shares of Common Stock issuable upon exercise of options
outstanding immediately prior to such issue or upon conversion or exchange of
convertible securities (including the Preferred Stock) outstanding (assuming
exercise of any outstanding options therefor) immediately prior to such
issuance);

(vii) issuances to suppliers or third party service providers in connection with
the provision of goods or services pursuant to transactions approved by the
Board of Directors; provided, however, (x) that the price or exercise or
conversion price for such Equity Securities, as applicable, shall not be less
than fair market value at the time of issuance, as in determined in good faith
by the Board of Directors, and (y) such issuances, collectively with the
issuances under clauses (i), (vi) and (viii) in the aggregate, does not exceed
twenty percent (20%) of the then-outstanding shares of Common Stock (treating
for this purpose as outstanding all shares of Common Stock issuable upon
exercise of options outstanding immediately prior to such issue or upon
conversion or exchange of convertible securities (including the Preferred Stock
) outstanding (assuming exercise of any outstanding options therefor)
immediately prior to such issuance);

(viii) issuances pursuant to any transaction determined by the Board of
Directors to be strategic; provided, however, that (x) such issuance is approved
by the Board of Directors, (y) such issuance is not for the principal purpose of
raising equity capital and (z) such issuance, collectively with the issuances
under clauses (i), (vi) and (vii) in the aggregate, does not exceed twenty
percent (20%) of the then-outstanding shares of Common Stock (treating for this
purpose as outstanding all shares of Common Stock issuable upon exercise of
options outstanding immediately prior to such issue or upon conversion or
exchange of convertible securities (including the Preferred Stock ) outstanding
(assuming exercise of any outstanding options therefor) immediately prior to
such issuance); or

(ix) issuances in connection with the settlement of any litigation, arbitration,
mediation or other similar proceeding of the Company.

 

36



--------------------------------------------------------------------------------

ARTICLE VI

CORPORATE OPPORTUNITIES

Section 6.1 Corporate Opportunities.

(a) Any of the Holders, the Board Designees or Nominating Committee Observers
who are employed by any of the Holders or any of their Affiliates and Affiliated
Funds, any of the foregoing Persons’ respective Affiliates and Affiliated Funds
and any one or more of the respective managers, directors, principals, officers,
employees and other representatives of such Persons or their respective
Affiliates and Affiliated Funds, in each case who is not also an employee of the
Company or any of its Subsidiaries (the foregoing Persons being referred to,
collectively, as “Identified Persons”) may now engage, may continue to engage,
or may, in the future, engage in the same or similar activities or lines of
business as those in which the Company or any of its Affiliates, directly or
indirectly, now engage or may engage or other business activities that overlap
with, are complementary to, or compete with those in which the Company or any of
its Affiliates, directly or indirectly, now engage or may engage (any such
activity or line of business, an “Opportunity”). No Identified Person shall, as
a result of its capacity as such, have any duty to refrain, directly or
indirectly, from (i) engaging in any Opportunity or (ii) otherwise competing
with the Company or any of its Affiliates. No Identified Person shall, as a
result of its capacity as such, have any duty or obligation to refer or offer to
the Company or any of its Affiliates any Opportunity, and the Company hereby
renounces any interest or expectancy of the Company in, or in being offered, an
opportunity to participate in any Opportunity which may be a corporate (or
analogous) or business opportunity for the Company or any of its Affiliates.

(b) In the event that any Identified Person acquires knowledge of a potential
transaction or other corporate (or analogous) or business opportunity which may
be an Opportunity for the Company or any of its Affiliates, such Identified
Person shall have no duty to communicate or offer such Opportunity to the
Company or any of its Affiliates and shall not be liable to the Company or the
stockholders for breach of any purported fiduciary duty by reason of the fact
that such Identified Person pursues or acquires such Opportunity for itself, or
offers or directs such Opportunity to another Person (including any Affiliate or
Affiliated Fund of such Identified Person). Notwithstanding Section 6.1(a) and
this Section 6.1(b), the Company does not renounce any interest or expectancy it
may have in any Opportunity that is offered to a Director, Officer, employee or
consultant of the Company if such Opportunity is expressly first offered to such
Person in the capacity of a Director, Officer, employee or consultant of the
Company or any of its Subsidiaries or knowledge of such Opportunity is first
acquired by such Person solely as a result of such Person’s position as a
Director, Officer, employee or consultant of the Company or any of its
Subsidiaries and does not waive any claims in respect of breaches of fiduciary
duty arising therefrom.

(c) The Identified Persons may now own, may continue to own, and from time to
time may acquire and own, investments in one or more other entities (such
entities, collectively, “Related Companies”) that are direct competitors of, or
that otherwise may have interests that do or could conflict with those of, the
Company, any stockholders of the Company or any of their respective Affiliates,
and (a) the enjoyment, exercise and enforcement of the rights, interests,
privileges, powers and benefits granted or available to the Identified Persons
under this Agreement shall not be in any manner reduced, diminished, affected or
impaired, and the obligations of the

 

37



--------------------------------------------------------------------------------

Identified Persons under this Agreement shall not be in any manner augmented or
increased, by reason of any act, circumstance, occurrence or event arising from
or in any respect relating to (i) the ownership by an Identified Person of any
interest in any Related Company, (ii) the affiliation of any Related Company
with an Identified Person or (iii) any action taken or omitted by an Identified
Person in respect of any Related Company, (b) no Identified Person shall, by
reason of such ownership, affiliation or action, become subject to any fiduciary
duty to the Company, any of the stockholders or any of their respective
Affiliates, (c) none of the duties imposed on an Identified Person, whether by
contract or law, do or shall limit or impair the right of any Identified Person
lawfully to compete with the Company, any of its stockholders or any of their
respective Affiliates and (d) the Identified Persons are not and shall not be
obligated to disclose to the Company, any of the stockholders of the Company or
any of their respective Affiliates any information related to their respective
businesses or opportunities, including acquisition opportunities, or to refrain
from or in any respect to be restricted in competing against the Company, any of
the stockholders of the Company or any of their respective Affiliates in any
such business or as to any such opportunities.

(d) In addition to and notwithstanding the foregoing provisions of this Article
VI, a corporate (or analogous) or business opportunity shall not be deemed to be
an Opportunity for the Company or any of its Affiliates if it is an opportunity
(a) that the Company is neither financially or legally able, nor contractually
permitted to undertake, (b) that from its nature, is not in the line of the
Company’s business or is of no practical advantage to the Company or (c) in
which the Company has no interest or reasonable expectancy.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. Any notices or other communications required or permitted
hereunder shall be in writing, and shall be sufficiently given if made by hand
delivery, by electronic mail or registered or certified mail, postage prepaid,
return receipt requested, addressed as follows (or at such other address as may
be substituted by notice given as herein provided):

If to the Company:

Bristow Group Inc.

3151 Briarpark Dr., Suite 700

Houston, Texas 77042

Attention:     Victoria Lazar, Senior Vice President, General Counsel and

                      Corporate Secretary

Email:          victoria.lazar@bristowgroup.com

If to any Holder, at its address and the address of its representative, if any,
listed on the signature pages hereto.

Any notice or communication hereunder shall be deemed to have been given or made
as of the date and time so delivered if personally delivered or as of the date
and time so sent if sent by electronic mail, facsimile or registered or
certified mail.

 

38



--------------------------------------------------------------------------------

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.

Section 7.2 Governing Law. This Agreement and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction).

Section 7.3 Submission to Jurisdiction. Any action, suit or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby must be
brought in the United States District Court for the Southern District of New
York or any New York state court, in each case, located in the Borough of
Manhattan, and each party consents to the exclusive jurisdiction and venue of
such courts (and of the appropriate appellate courts therefrom) in any such
action, suit or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such, action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

Section 7.4 Waiver of Jury Trial. Each of the parties to this Agreement hereby
agrees to waive its respective rights to a jury trial of any claim or cause of
action based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 7.4 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

Section 7.5 Successors and Assigns. Subject to the rights and restrictions on
Transfers set forth in this Agreement, this Agreement shall be binding upon the
Company, each Holder, and their respective successors and permitted assigns.

Section 7.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. This Agreement and any signed agreement entered into
in connection herewith or contemplated hereby, and any amendments hereto or
thereto, to the extent signed and delivered by facsimile, by electronic mail in
“portable document format” (“.pdf”) form, or any other electronic transmission,
shall be treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person.

 

39



--------------------------------------------------------------------------------

Section 7.7 Severability. Any provision of this Agreement which is prohibited,
unenforceable or not authorized in any jurisdiction is, as to such jurisdiction,
ineffective to the extent of any such prohibition, unenforceability or
nonauthorization without invalidating the remaining provisions hereof, or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction, unless the ineffectiveness of such provision would result in
such a material change as to cause completion of the transactions contemplated
hereby to be unreasonable. Upon a determination that any provision of this
Agreement is prohibited, unenforceable or not authorized, the parties hereto
agree to negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible, in a mutually
acceptable manner, in order that the transactions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.

Section 7.8 Specific Performance. Each party hereto agrees that irreparable harm
would occur to the other parties hereto, for which monetary damages would not be
an adequate remedy, in the event that any of the provisions of this Agreement
are not performed in accordance with their specific terms or are otherwise
breached, including if any party hereto fails to take any action required of
them hereunder, or threatened to be breached. It is accordingly agreed that, in
addition to any and all other rights and remedies that may be available to them
at law or equity, the parties hereto shall be entitled to an injunction or
injunctions, without proof of damages, to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement. Each party hereto agrees that it will not oppose the granting
of an injunction or a temporary restraining order, specific performance or other
equitable relief from a court of competent jurisdiction (without any requirement
to post bond) on the basis that (i) the other party has an adequate remedy at
law or (ii) an award of specific performance is not an appropriate remedy for
any reason at law or in equity. Each of the parties hereto hereby waives (i) any
defenses in any action for specific performance, including the defense that a
remedy at law would be adequate and (ii) any requirement under any law to post a
bond or other security as a prerequisite to obtaining equitable relief.

Section 7.9 No Waivers; Amendments.

(a) No failure or delay on the part of the Company or any Holder in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to the Company or any Holder at law or in
equity or otherwise.

(b) Subject to Section 2.2, this Agreement may only be amended, modified, or
supplemented by an instrument in writing executed by the Company and each Holder
owning at least five percent (5%) of the Fully Diluted Common Shares; provided,
that no provision of this Agreement shall be amended, modified, or supplemented
in a manner that is disproportionately and materially adverse to any individual
Holder or a group of Holders, without the prior written consent of such Holder
or group of Holders, as applicable; provided, however, that any provision

 

40



--------------------------------------------------------------------------------

of this Agreement requiring the written consent or agreement of the Holders
holding a Holder Ownership Percentage in excess of the Holder Ownership
Percentage collectively held by the Major Holders can only be amended, modified,
or supplemented by an instrument in writing executed by the Company and the
Holders collectively holding such higher Holder Ownership Percentage; provided,
further, however, this Section 7.9(b) can only be amended with the approval of
all Holders; provided, further, however, that to the extent that any of the
consent or approval rights contained in this Section 7.9(b) would violate the
DOT’s and FAA’s U.S. citizenship requirements, such consent or approval rights
shall be considered null and void to the extent of any such violation. Any such
written amendment, modification, or supplement will be binding upon the Company
and each Holder.

(c) No waiver by any party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the party so waiving. No
waiver by any party shall operate or be construed as a waiver in respect of any
failure, breach, or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power, or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power, or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power, or
privilege.

Section 7.10 Non-Recourse. All claims, obligations, liabilities, or causes of
action (whether in contract or in tort, in law or in equity, or granted by
statute) that may be based upon, in respect of, arise under, out or by reason
of, be connected with, or relate in any manner to this Agreement, or the
negotiation, execution, or performance of this Agreement (including any
representation or warranty made in, in connection with, or as an inducement to,
this Agreement), may be made only against (and are expressly limited to) the
entities that are expressly identified as parties in the preamble to this
Agreement (“Contracting Parties”). No Person who is not a Contracting Party,
including any director, officer, employee, incorporator, member, partner,
manager, stockholder, Affiliate, Affiliated Fund, agent, attorney, or
representative of, and any financial advisor or lender to, any Contracting
Party, or any director, officer, employee, incorporator, member, partner,
manager, stockholder, Affiliate, Affiliated Fund, agent, attorney, or
representative of, and any financial advisor or lender to, any of the foregoing
(“Non-Party Affiliates”), shall have any liability (whether in contract or in
tort, in law or in equity, or granted by statute) for any claims, causes of
action, obligations, or liabilities arising under, out of, in connection with,
or related in any manner to this Agreement or based on, in respect of, or by
reason of this Agreement or its negotiation, execution, performance, or breach;
and, to the maximum extent permitted by law, each Contracting Party hereby
waives and releases all such liabilities, claims, causes of action, and
obligations against any such Non-Party Affiliates.

Section 7.11 Action by Holders.

(i) Any action to be taken or consent or approval to be given by a Major Holder
pursuant to this Agreement shall be deemed taken, consented to or approved upon
the affirmative consent or approval by Holders beneficially owning a majority of
the Common Stock (including Preferred Stock on an as-converted basis to Common
Stock basis) beneficially owned by such Major Holder.

 

41



--------------------------------------------------------------------------------

(ii) Any Major Holder may exercise the rights, and grant any approval or
consent, under this Agreement of the other Holders comprising such Major Holder.

Section 7.12 Further Assurances. Each party shall cooperate and shall take such
further action and shall execute and deliver such further documents,
certificates, instruments, conveyances, and assurances and to take such further
actions as may be reasonably requested by any other party hereto in order to
carry out the provisions and purposes of this Agreement.

Section 7.13 Entire Agreement. This Agreement contains the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both oral and written, with
respect to such matters. In the event of any inconsistency or conflict between
this Agreement and any other Organizational Document, the Holders and the
Company shall, to the extent permitted by Applicable Law, amend such other
Organizational Document to comply with the terms of this Agreement.

Section 7.14 Independent Agreement by the Holders. The obligations of each
Holder hereunder are several and not joint with the obligations of any other
Holder, and no provision of this Agreement is intended to confer any obligations
on any Holder vis-à-vis any other Holder. Nothing contained herein, and no
action taken by any Holder pursuant hereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated herein.

Section 7.15 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit, or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 7.16 Holder Acknowledgment. Each Holder has read this Agreement and
acknowledges that: (a) (i) Wachtell, Lipton, Rosen & Katz LLP and Baker Botts
L.L.P. prepared this Agreement on behalf of the Company and not on behalf of any
Holder, (ii) Kirkland & Ellis LLP prepared this Agreement on behalf of Solus
Alternative Asset Management LP, South Dakota Investment Council, and Empyrean
Capital Partners, LP and their Affiliates, and Affiliated Funds (including Solus
and SDIC), and not on behalf of any other Holder, (iii) Davis Polk & Wardwell
LLP prepared this Agreement on behalf of certain funds and/or accounts, or
Subsidiaries of such funds and/or accounts, managed, advised or controlled by
Blackrock Financial Management, Inc., DW Partners, LP, Highbridge Capital
Management, LLC, Oak Hill Advisors, L.P., and Whitebox Advisors LLC, or
Affiliates or Subsidiaries thereof and not on behalf of any other Holder, and
(iv) Paul, Weiss, Rifkind, Wharton & Garrison LLP prepared this Agreement on
behalf of certain funds and/or accounts, or Subsidiaries of such funds and/or
accounts, managed, advised or controlled by Bain Capital Credit, LP and not on
behalf of any other Holder; (b) each such Holder has been advised that a
conflict may exist between such Holder’s interests, the interests of the other
Holders, and/or the interests of the Company; (c) this Agreement may have
significant legal, financial planning, and/or tax consequences to such Holder;
(d) such Holder has sought, or has had the full opportunity to seek, the advice
of independent legal, financial planning, and/or tax counsel of its choosing
regarding such consequences; and (e) the above-named counsel has made no

 

42



--------------------------------------------------------------------------------

representations to the Holder regarding such consequences. This Agreement is for
the sole benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit, or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 7.17 Expense Reimbursement. The Parties hereby acknowledge that, in
connection with the Restructuring, certain Holders and their Affiliates have
taken steps to effect an internal restructuring (each, a “Holder Restructuring”)
in order to ensure the Company’s compliance with the DOT’s and FAA’s U.S.
citizenship requirements at and as of the Effective Date. If upon the Effective
Date (or at any time thereafter), it is determined by the Board, acting in its
good faith and reasonable discretion, or by the DOT or FAA that a Holder is a
non-U.S. Citizen, notwithstanding that such Holder may have implemented a Holder
Restructuring (such non-U.S. Citizen, a “Required Restructuring Holder”), and,
as a result of such determination, the Company and/or any Holder is required to
take steps to either (i) help cure such Required Restructuring Holder’s
defective Holder Restructuring, (ii) to effect a Holder Restructuring itself or
(iii) otherwise restructure the Company’s ownership, in each case, in order to
cause the Company’s compliance with the DOT’s and FAA’s U.S. citizenship
requirements, then the Parties hereby acknowledge and agree that the Company
shall reimburse all such Holders for all reasonable documented, out-of-pocket
costs, fees or expenses, including legal, accounting, tax, filing and other
organizational fees and expenses incurred or paid by such Holder or Holders in
order to effect a successful Holder Restructuring or otherwise cause the
Company’s compliance with the DOT’s and FAA’s U.S. citizenship requirements.

[Signature Pages Follow]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

COMPANY: BRISTOW GROUP INC. By:  

/s/ L. Don Miller

Name:   L. Don Miller Title:   President and Chief Executive Officer

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Cove Key Master Fund LP By:  

/s/ Jeff Coviello

  Name: Jeff Coviello   Title: Managing Member

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Empyrean Capital Overseas Master Fund, Ltd. By:  

/s/ C. Martin Meekins

  Name: C. Martin Meekins   Title: Authorized Person

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

P EMP Ltd. By:  

/s/ C. Martin Meekins

  Name: C. Martin Meekins   Title: Authorized Person

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Empyrean Investments, LLC By:  

/s/ C. Martin Meekins

  Name: C. Martin Meekins   Title: Authorized Person

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Mill Hill Capital LLC, on behalf of

Mill Hill Credit Opportunities Master Fund LP By:  

/s/ David Meneret

  Name: David Meneret   Title: Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

South Dakota Retirement System By:  

/s/ Matthew L. Clark

  Name: Matthew L. Clark   Title: State Investment Officer

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Solus LLC By:  

/s/ C.J. Lanktree

  Name: C.J. Lanktree   Title: Partner/Portfolio Manager

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Airwolf 1 LLC By:  

/s/ C.J. Lanktree

  Name: C.J. Lanktree   Title: Partner/Portfolio Manager

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Blue Thunder LLC By:  

/s/ C.J. Lanktree

  Name: C.J. Lanktree   Title: Partner/Portfolio Manager

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Wells Capital Management Incorporated, on behalf of Wells Fargo Income
Opportunities Fund By:  

/s/ Karen Norton

  Name: Karen Norton   Title: SVP

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Wells Capital Management Incorporated, on behalf of Wells Fargo Multi-Sector
Income Fund By:  

/s/ Karen Norton

  Name: Karen Norton   Title: SVP

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Wells Capital Management Incorporated, on behalf of Wells Fargo Global Dividend
Opportunity Fund By:  

/s/ Karen Norton

  Name: Karen Norton   Title: SVP

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Wells Capital Management Incorporated, on behalf of Wells Fargo Utilities and
High Income Fund By:  

/s/ Karen Norton

  Name: Karen Norton   Title: SVP

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

BofA Securities, Inc., solely on behalf of Global Credit & Special Situations
Group and its managed positions By:  

/s/ Seth Denson

  Name: Seth Denson   Title: Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

HIGHBRIDGE MSF INTERNATIONAL LTD. (f/k/a 1992 MSF International Ltd.) By:
Highbridge Capital Management, LLC, as Trading Manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

1992 TACTICAL CREDIT MASTER FUND, L.P. By: Highbridge Capital Management, LLC,
as Trading Manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P. By: Highbridge Capital Management,
LLC, as Trading Manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

DWV Maples Investments II, Ltd By:  

/s/ Houdin Honarvar

  Name: Houdin Honarvar   Title: Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Whitebox Asymmetric Partners, L.P. By: Whitebox Advisors LLC its investment
manager By:  

/s/ Mark Strefling

  Name:   Mark Strefling   Title:   Chief Executive Officer and General Counsel

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Whitebox Caja Blanca Fund By: Whitebox Caja Blanca GP LLC its general partner
By: Whitebox Advisors LLC its investment manager By:  

/s/ Mark Strefling

  Name:   Mark Strefling  

Title:

  Chief Executive Officer and General Counsel

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Whitebox Relative Value Partners, L.P. By: Whitebox Advisors LLC its investment
manager By:  

/s/ Mark Strefling

  Name:   Mark Strefling  

Title:

  Chief Executive Officer and General Counsel

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Whitebox Credit Partners, L.P. By: Whitebox Advisors LLC its investment manager
By:  

/s/ Mark Strefling

  Name:   Mark Strefling  

Title:

  Chief Executive Officer and General Counsel

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Whitebox GT Fund, LP By: Whitebox Advisors LLC its investment manager By:  

/s/ Mark Strefling

  Name:   Mark Strefling  

Title:

  Chief Executive Officer and General Counsel

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Whitebox Multi-Strategy Partners, L.P. By: Whitebox Advisors LLC its investment
manager By:  

/s/ Mark Strefling

  Name:   Mark Strefling  

Title:

  Chief Executive Officer and General Counsel

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Pandora Select Partners, L.P. By: Whitebox Advisors LLC its investment manager
By:  

/s/ Mark Strefling

  Name:   Mark Strefling  

Title:

  Chief Executive Officer and General Counsel

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT STRATEGIES FUND MASTER, L.P. By: OHA Diversified Credit
Strategies GenPar LLC, its general partner By: OHA Global GenPar, LLC, its
managing member By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA MD OPPORTUNISTIC CREDIT MASTER FUND, L.P. By: OHA MD Opportunistic Credit
Strategies GenPar LLC, its general partner By: OHA Global GenPar, LLC, its
managing member By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT STRATEGIES FUND (PARALLEL), L.P. By: OHA Diversified
Credit Strategies GenPar LLC, its general partner By: OHA Global GenPar, LLC,
its managing member By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

NORTHWELL HEALTH, INC. By: Oak Hill Advisors, L.P., as Investment Manager By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

THE COCA-COLA COMPANY MASTER RETIREMENT TRUST By: Oak Hill Advisors, L.P., as
Investment Manager By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OCA OHA CREDIT FUND LLC, an individual series of OCA Investment Partners LLC By:
Oak Hill Advisors, L.P., as Investment Manager By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA ENHANCED CREDIT STRATEGIES MASTER FUND, L.P. By: OHA Enhanced Credit
Strategies GenPar, LLC, its general partner By: OHA Global GenPar, LLC, its
managing member By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

ILLINOIS STATE BOARD OF INVESTMENT By: Oak Hill Advisors, L.P., as Investment
Manager

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHAT CREDIT FUND, L.P.

 

By: OHAT Credit GenPar, LLC, its general partner

 

By: OHA Global GenPar, LLC, its managing member

 

By: OHA Global MGP, LLC, its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

LERNER ENTERPRISES, LLC

 

By: Oak Hill Advisors, L.P., as advisor and attorney-in-fact to Lerner
Enterprises, LLC

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

FUTURE FUND BOARD OF GUARDIANS

 

By: Oak Hill Advisors, L.P., as its Investment Manager

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA CENTRE STREET

PARTNERSHIP, L.P.

 

By: OHA Centre Street GenPar, LLC, its

general partner

 

By: OHA Centre Street MGP, LLC, its

managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

INDIANA PUBLIC RETIREMENT SYSTEM

 

By: Oak Hill Advisors, L.P., as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

MASTER SIF SICAV-SIF

 

By: Oak Hill Advisors, L.P., as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA BCSS SSD II, L.P.

 

By: OHA BCSS SSD GenPar II, LLC, its

general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA MPS SSD II, L.P.

 

By: OHA MPS SSD GenPar II, LLC, its

general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA STRUCTURED PRODUCTS MASTER

FUND D, L.P.

 

By: OHA Structured Products D GenPar,

LLC, its general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA STRATEGIC CREDIT MASTER FUND II, L.P.

 

By: OHA Strategic Credit II GenPar, LLC, its

general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA BCSS SSD, L.P.

 

By: OHA BCSS SSD GenPar, LLC, its

general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA MPS SSD, L.P.

 

By: OHA MPS SSD GenPar, LLC, its

general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA AD CUSTOMIZED CREDIT FUND (INTERNATIONAL), L.P.

 

By: OHA AD Customized Credit Fund

GenPar, LLC, its general partner

 

By: OHA Global PE GenPar, LLC, its managing member

 

By: OHA Global PE MGP, LLC, its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA-CDP ESCF, L.P.

 

By: OHA-CDP ESCF GenPar, LLC, its

general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

ALOHA EUROPEAN CREDIT FUND, L.P.

 

By: OHA ALOHA European Credit Fund

GenPar, LLC, its general partner

 

By: OHA Global GenPar, LLC, its managing member

 

By: OHA Global MGP, LLC, its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA FINLANDIA CREDIT FUND, L.P.

 

By: OHA Finlandia Credit Fund GenPar,

LLC, its general partner

 

By: OHA Global GenPar, LLC, its managing member

 

By: OHA Global MGP, LLC, its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OREGON PUBLIC EMPLOYEES RETIREMENT FUND

 

By: Oak Hill Advisors, L.P., as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT STRATEGIES MASTER FUND (PARALLEL II), L.P.

 

By: OHA Diversified Credit Strategies Fund (Parallel II) GenPar, LLC, its
general partner

 

By: OHA Global GenPar, LLC, its managing member

 

By: OHA Global MGP, LLC, its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT STRATEGIES TRACTOR MASTER FUND, L.P.

 

By: OHA Diversified Credit Strategies

Tractor Fund GenPar, LLC, its general Partner

 

By: OHA Global GenPar, LLC, its managing member

 

By: OHA Global MGP, LLC, its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

ARCH REINSURANCE LTD.

 

By: BlackRock Financial Management, Inc., its Investment Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

BlackRock 2022 Global Income Opportunity Trust

 

By: BlackRock Advisors, LLC as Investment Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

BlackRock Strategic Income Opportunities Portfolio of BlackRock Funds V

 

By: BlackRock Advisors, LLC as Investment Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Strategic Income Opportunities Bond Fund

 

By: BlackRock Institutional Trust Company, NA, not in its individual capacity
but as Trustee of the Strategic Income Opportunities Bond Fund

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Master Total Return Portfolio of Master Bond LLC

 

By: BlackRock Financial Management, Inc., its

Registered Sub-Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

BlackRock Multi-Sector Opportunities Trust

 

By: BlackRock Advisors, LLC as Investment Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Advanced Series Trust – AST

BlackRock/Loomis Sayles Bond Portfolio

 

By: BlackRock Financial Management, Inc.,

its Sub-Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

BGF Fixed Income Global Opportunities Fund

 

By: BlackRock Financial Management, Inc., its

Investment Advisor

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Schedule I

List of Holders

 

1.

ALOHA European Credit Fund, L.P.

 

2.

Arch Reinsurance Ltd.

 

3.

AST BlackRock Loomis Sayles Portfolio

 

4.

Bain Capital Credit Managed Account (CalPERS), LP

 

5.

Bain Capital Credit Managed Account (FSS) LP

 

6.

Bain Capital Credit Managed Account (PSERS), LP

 

7.

Bain Capital Credit Rio Grande FMC, LP

 

8.

Bain Capital Distressed and Special Situations 2013 (AIV II Master), LP

 

9.

Bain Capital Distressed and Special Situations 2016 (A) LP

 

10.

Bain Capital Distressed and Special Situations 2016 (B) LP

 

11.

Bain Capital Distressed and Special Situations 2016 (EU Master) LP

 

12.

Bain Capital Distressed and Special Situations 2016 (F) LP

 

13.

Bain Capital Distressed and Special Situations 2016 (G) LP

 

14.

BGF Fixed Income Global Opportunities Fund

 

15.

BlackRock 2022 Global Income Opportunity Trust

 

16.

BlackRock Multi-Sector Opportunities Trust

 

17.

BlackRock Strategic Income Opportunities Portfolio of BlackRock Funds V

 

18.

Bofa Securities Inc

 

19.

Cove Key Master Fund LP

 

20.

DW Catalyst Master Fund, Ltd.

 

21.

DW Value Master Fund, Ltd.

 

22.

DW-TX, LP

 

23.

DWV Maple Investments II, Ltd.

 

24.

Empyrean Capital Overseas Master Fund Ltd

 

25.

Empyrean Capital Overseas Master Fund Ltd (Empyrean Secured)

 

26.

Empyrean Investments, LLC

 

27.

Future Fund Board of Guardians (Secured)

 

28.

Future Fund Board of Guardians (Unsecured)

 

29.

Highbridge MSF International Ltd.

 

[Schedule I to Stockholders Agreement]



--------------------------------------------------------------------------------

30.

Highbridge SCF Special Situations SPV, L.P.

 

31.

Highbridge Tactical Credit Master Fund, L.P.

 

32.

Illinois State Board of Investment

 

33.

Indiana Public Retirement System

 

34.

Lerner Enterprises, LLC

 

35.

Los Angeles County Employees Retirement Association

 

36.

Master SIF SICAV-SIF

 

37.

Master Total Return Portfolio of Master Bond LLC

 

38.

Mill Hill Credit Opportunities Master Fund LP

 

39.

Northwell Health, Inc.

 

40.

OCA OHA Credit Fund LLC

 

41.

OHA AD Customized Credit Fund (International), L.P.

 

42.

OHA BCSS SSD II, L.P.

 

43.

OHA BCSS SSD, L.P.

 

44.

OHA Centre Street Partnership, L.P.

 

45.

OHA Diversified Credit Strategies Fund (Parallel), L.P.

 

46.

OHA Diversified Credit Strategies Fund Master, L.P.

 

47.

OHA Diversified Credit Strategies Master Fund (Parallel II), L.P.

 

48.

OHA Diversified Credit Strategies Tractor Master Fund, L.P.

 

49.

OHA Enhanced Credit Strategies Master Fund L.P.

 

50.

OHA Finlandia Credit Fund, L.P.

 

51.

OHA MD Opportunistic Credit Master Fund, L.P.

 

52.

OHA MPS SSD II, L.P.

 

53.

OHA MPS SSD, L.P.

 

54.

OHA Strategic Credit Fund II, L.P.

 

55.

OHA Structured Products Master Fund, L.P.

 

56.

OHA-CDP ESCF, L.P.

 

57.

OHAT Credit Fund, L.P.

 

58.

Oregon Public Employees Retirement Fund

 

59.

P EMP Ltd

 

60.

P EMP Ltd (Empyrean Secured)

 

61.

Pandora Select Partners, LP

 

62.

Sola Ltd

 

[Schedule I to Stockholders Agreement]



--------------------------------------------------------------------------------

63.

Solus Long-Term Opportunities Fund Master LP

 

64.

Solus Opportunities Fund 5 LP

 

65.

South Dakota Retirement System

 

66.

Strategic Income Opportunities Bond Fund

 

67.

The Coca-Cola Company Master Retirement Trust

 

68.

Wells Fargo Global Dividend Opportunity Fund

 

69.

Wells Fargo Income Opportunities Fund

 

70.

Wells Fargo Multi-Sector Income Fund

 

71.

Wells Fargo Utilities and High Income Fund

 

72.

Whitebox Asymmetric Partners, LP

 

73.

Whitebox Caja Blanca Fund, LP

 

74.

Whitebox Credit Partners, LP

 

75.

Whitebox GT Fund, LP

 

76.

Whitebox Multi-Strategy Partners, LP

 

77.

Whitebox Relative Value Partners, LP

 

[Schedule I to Stockholders Agreement]



--------------------------------------------------------------------------------

Schedule II

Company Competitors

[Omitted]

 

[Schedule II to Stockholders Agreement]